 In the Matter Of WEST TEXASUTILITIESCOMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERSCases Nos. C-847 and R-998.-Decided March, 30, 1940Electric,Gas,Water, and Ice Utility Industry-Interference, Restraint, andCoercion:anti-union statements by managerial and supervisory employees tosupervisory and ordinary employees interfering with rights guaranteed by theAct to supervisory, as well as to non-supervisory, employees ; distribution bymanagerial employees of a letter disparaging the Union and indicating that per-sons employed by another concern had been discharged by that concern for unionactivities ; suggestions to employees that they withdraw charges filed by the Board ;publishing a distorted and incomplete account of employees' rights under-the Act;pay increases granted at time of union organization campaign to discourage mem-bership in the Union ; spying upon union organizers ; surveillance of activities ofunion organizers and of union activities of employees ; conduct of an electionamong employees and publication of results thereof in such a manner and undersuch circumstances as to discourage membership in Union-Disciimination:foundas to transfer and subsequent discharge of two employees and as to discharge ofanother ; allegations not supported by evidence dismissed as to two employees, oneof whom was allegedly discharged both for union activity and for giving tes-timony under theAct--Company-Donti-nated Union:support, domination of,and interferencewith formation and adminstration of the "Committee." anunaffiliated labor organization and its successor, the Association ; diversionof employee organizational efforts from affiliated union by respondent's man-ifestations of hostility thereto ; suggestion by respondent that employees werefree to form and join an unaffiliated organization "in opposition to dues-col-lecting unions" ; participation by supervisory employees in formation and ad-ministration of unaffiliated organizations without interference from respondentcontrastedwith respondent's efforts to discourage employees of similar statusfrom engaging in activity of affiliated Union; because of unneutral attitude man-ifested by respondent toward the affiliated and unaffiliated organizations com-peting for membership among its employees, the Board rejects upon facts ofthis case respondent's claim that eligiblity of supervisory employees for affiliatedUnion relieves respondent of responsibility for their activities in connection withthe unaffiliated organizations ; ordered to refuse torecognize-Reinstatement Or-dered:for employees discriminatorily transferred and discharged, to positionsheld by them>prior to transfer, and for employee discriminatorily di`s'charged;prior claim of total and permanent disability in workmen's compensation suit bydiscriminatorily discharged employee, held not to bar reinstatement whereemployee subsequently notified respondent of readiness and ability to return towork-Back Pay/: awarded-Investigation of Representatives:controversy con-cerning representation of employees : dispute concerning Union's majority statusand appropriate bargainingunit-Unit Appropriate for Collective Bargaining:controversy as to whether two districts or entire system, comprising nine, shouldconstitute unit : held that, especially in view of respondent's efforts to prevent22 N. L R. B, No 24.522 WEST TEXAS UTILITIES COMPANY523organization, employees in the two districts should not be compelled to awaitcomplete organization of nine districts before fully enjoying the righta guaran-teed under the Act; controversy as to exclusion of members of maintenance andrepair gang : these employees found to be common laborers and therefore ex-cluded from unit of electrical workers ; Board finds appropriate a unit of elec-trical generation, transmission, distribution, installation, and service employees,excluding supervisory employees, clen ical employees, sales employees, full-timemeter readers, chemists, hourly paid maintenance and repair men, night watch-men, janitors, yard clean-up and delivery men, but including employees at leastpartially engaged in repair and installation of meters and appliances-ElectionOrdered:to take place at such time as Board shall hereafter direct.Mr. L. AT. D. Wells, Jr.,for the Board.Collins, Jackson & Snodgrass,byMr. Scott SnodgrassandMr.H. E. Jackson,of San Angelo, Tex., andMr. A. K. Doss,of Abilene,Tex., for the respondent.Mr. Karl H. Mueller, Mr. Harold Mueller,andMr. V. L. Ingram,of Fort Worth, Tex., andMr. Lawson Wimberly,of Austin, Tex., forthe Union.Mr. James P. Farrell,of San Angelo, Tex., for the Association.Mr. William Stix,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 14, 1937, International Brotherhood of ElectricalWorkers, herein called the Union, filed with the Regional Directorfor the Sixteenth Region (Fort Worth, Texas), herein called the Re-gional Director, a charge alleging that West Texas Utilities Company.San Angelo, Texas, herein called the respondent, had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tion 8 (1) and (3) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Amended charges alleging violations of thesame subdivisions of Section 8 of the Act were filed by the Union withthe Regional Director on March 19 and on April 26, 1938.On or before December 28, 1937, the Union filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentin its generation, transmission, and distribution departments at SanAngelo and McCamey, Texas, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 29,1938, the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, herein called the Regu-lations, ordered an investigation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upon duenotice; and,acting pursuant to Article III, Section 10 (c) (2), ofthe Rules and Regulations, further ordered that the case arising uponthe petition be consolidated for purposes of hearing with the casearising upon the charges filed by the Union.Upon the charge and amended charges filed by the Union, the Board,by the Regional Director, issued its complaint dated July 14, 1938,against the respondent,alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section8 (1) and(3) and Section 2 (6) and (7) ofthe Act.On July 22,1938, the respondent filed with the Regional Directormotions to dismiss the complaint and the petition and answers to thecomplaint and the petition.Pursuant to notice, a consolidated hear-ing in the complaint and representation cases,herein called the firsthearing, was held in San Angelo, Texas, from July 25 through August6, 1938, before Harlow Hurley, the Trial Examiner duly designatedby the Board.Upon a second supplemental charge, filed by the Union with theRegional Director on August 4, 1938, the Board, by the RegionalDirector, issued its supplemental complaint, dated August 6, 1938,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commercewithin themeaning ofSection 8(1) and(2) and Section 2 (6) and(7) of the Act.Therespondent filed an answer to the supplemental complaint in which,without waiving its motion to dismiss for want of jurisdiction, itdenied the allegations thereof.Pursuant to notice,a hearing on the original and supplementalcomplaints and on the petition,herein called the second hearing,was held in San Angelo, Texas, on August 15 and 16, 1938, beforeHarlow Hurley, Trial Examiner,as a continuation of the earlierproceeding.On August25, 1938, the Board ordered that, in accordance withArticle II, Section 37, of the Regulations,proceedings in these casesbe transferred to and continued before the Board for action pur-suant to Article II, Section 38, of the Regulations;that no Inter-mediate Report be issued by the Trial Examiner;that pursuantto Article II, Section 38 (d), of the Regulations,Proposed Findingsof Fact,Proposed Conclusions of Law, and Proposed Order beissued; and that the parties should have the right within 10 days WEST TEXAS UTILITIES COMPANY525from the receipt of the Proposed Findings, Conclusions, and Order,to file exceptions, to request oral argument before the Board, and torequest permission to file a brief with the Board.On October 21, 1938, the Board ordered that, in accordance withArticle II, Section 38 (d), and Article III, Section 8, of the Regu-lations, the first and second hearings and the testimony, evidence,and exhibits taken therein and the motions and rulings made thereinbe set aside and stricken from the record,in these proceedings ; thatthe Board's order of August 25, 1938, be revoked ; that the proceed-ings be remanded to the Regional Director for the purpose of con-ducting a new hearing; and that the Regional Director be authorizedto issue notices of a new hearing.On November 7, 1938, the Union filed with the Regional Directoran amended charge and an amended petition for investigation andcertification of representatives pursuant to Section 9 (c) of the Act.Upon this amended charge and amended petition for investigation,the Board, by the Regional Director, issued its amended complaintand notices of hearing on the amended complaint and petition, datedDecember 12, 1938.1The amended complaint alleged that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (4) and Section 2 (6) and(7) of the Act.Copies of the amended complaint and of the accom-panying notice of hearing were duly served on the respondent, theUnion, and the Utilities Workers Protective Association, herein calledthe Association.The amended complaint, as further amended with-out objection during the hearing held on December 19, 1938, hereincalled the third hearing, alleges in substance that, because of theirmembership and activities in the Union, the respondent discrimina-torily transferred Volney R. Quinlan about November 28, 1937, andW. H. Wills about December 5, 1937, from the positions previouslyheld by them, and discriminatorily discharged Wills about January15, 1938, G. L. Yarbrough about February 12, 1938, R. S. Elder aboutApril 19, 1938, Quinlan about July 23, 1938, and J. T. Joyner aboutOctober 8, 1938; that Joyner was discharged for the further reason thathe testified in this proceeding; that the respondent dominated and in-terfered with the formation and administration of a labor organiza-tionwhich acted through an employees' representation committee,herein called the Committee, and with the formation and administra-tion of the successor of that organization, the Utilities Workers Pro-tectiveAssociation; that the respondent spied on meetings of the1Between September 1, 1938, and November 9, 1938,the respondent filed a number ofmotions which were denied by an order of the Board on November 18, 1938, and subse-quently withdrawn by the respondent in a stipulation entered into by all the parties onDecember 19, 1938. Seeinfra,footnote 3. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion ; that the respondent questioned employees about their member-ship in the Union and by oral statements and by articles in "ElectricTimes," a magazine published by the respondent for its employees, in-formed employees of its hostility to labor unions; that the respondentconducted an election among its employees to ascertain whether or notthey desired a union- to represent them; and that, by these and otheracts the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.On December 15, 1938, the Association filed with the Regional Direc-tor motions to intervene in the representation and in the complaintcases.On December 19, 1938, the respondent filed with the Regional Direc-tor (1) motions, which are hereby denied, to dismiss the complaintand to dismiss the petition on the ground that the Board is withoutjurisdiction of the respondent; (2) an answer to the amended com-plaint in which it admits certain allegations as to its business, deniesother allegations, and makes affirmative allegations relating to cer-tain of the unfair labor practices set forth in the complaint; and (3)aneanswer to the-amended petition in which it alleges that the Uniondoes not represent a majority of its employees in the unit set forth inthe petition, denies that such unit is appropriate for collective bargain-ing, denies that a question affecting commerce has arisen, and allegesthat all employees of the respondent or, alternatively, all employees ofthe respondent except those in District D, constitute an appropriateunit.Pursuant to notice, a consolidated hearing in the complaint andrepresentation cases was held in San Angelo, Texas, on December 19,1938, before Thomas S. Wilson, the Trial Examiner duly designatedby the Board.The Trial Examiner granted the Association leave tointervene in the complaint case with respect to the trial of issues aris-ing under Section 8 (2) of the Act, and also leave to intervene in therepresentation case.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.'During the course of the hearings theTrial Examiner made rulings on motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.By a stipulation entered into on December 19, 1938, between theBoard, the respondent, the Union, and the Association all the partiesagreed that the record made on the first and second hearings, includingall testimony of witnesses, written exhibits, stipulations as to facts,2Participation by the Association was limited to issues arising in the representationcase and under Section 8 (2) of the Act in the complaint case WEST TEXAS UTILITIES COMPANY527and allevidence introduced at those hearings, be considered as therecord made on the third hearing, and that all objections reflectedby that record should be preserved for the benefit of the parties mak-ing them; and all the parties agreed, moreover, that at the thirdhearing any party might introduce evidence pertaining to anyissue.'During' the' course of the third' hearingit 'was orally stipulated 'by allthe parties that any and all evidence wherever appearing in the recordof these proceedings might be considered by the Board in connectionwith any issue to which it is relevant and material, subject to anyobjections and exceptions appearing in the record.Since all the in-terested parties have agreed to reinstatement of the record of the firsttwo hearings for the purpose of the third hearing, the Board has noobjection thereto and approves the stipulation.On January 5, 1939, the Board issued an order that, in accordancewith Article II, Section 37, of the Regulations, this proceeding betransferred to and continued before the Board for action pursuanttoArticle II, Section 38, of the Regulations; that no IntermediateReport be issued by the Trial Examiner; that pursuant to Article II,Section, 38 (d), of - the Regulations, Proposed Findings of Fact, Pro-posed Conclusions of Law, and Proposed Order be issued; and thatthe parties should have the right, within 10 days from the receiptof the Proposed Findings, Conclusions, and Order to file exceptions, torequest oral argument before the Board, and to request permissionto file a brief with the Board.This order was served on all the parties.On October 14, 1939, the respondent, the Union, the Association, andcounselfor the Board entered into stipulations with relation to certainfacts pertinent to the issue of the Board's jurisdiction and to the deter-mination of the unit appropriate for collective bargaining.On December 13, 1939, the Board issued its Proposed Findings,Proposed Conclusions of Law, Proposed Order, and Proposed Direc-tion of Election, to which exceptions were filed by the respondent andthe Association on January 15 4 and by the Union on January 16, 1940.8By this stipulation(1) the respondent withdrew all its motions filed in this proceedingbetween September 1 and November 9, 1938, both inclusive,and agreed that the Board'sorders of August 25,October 21, and of November 18, 1938, should stand with'full forceand effect and that no legal objection to them would be raised at any time before theBoard or any Court of the United States;and (2)the Union withdrew its request (whichdoes not appear in the Board's files) that the Board rescind its order of October 21, 1938,and agreed that it stand with full force and effect and that no legal objection would beraised at any time before the Board or any Court of the United States.Cf.supra,footnote 14By its exceptions the Association requested the Board to "set aside and vacate" certainproposed findings or,alternatively,to reopen the case to permit the Association to establishthe contrary of those findingsSince the amended complaint and the respondent's andthe Association's answers thereto adequately raised the issue to which the findings inquestion relate, since no substantial reason is shown by the Association for its failureto adduce the evidence which it desires an opportunity to present;and since the Associa-tion has not specified the nature of the evidence which it proposes to adduce, we herebydeny the request for a rehearing 528DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 25, 1940, the respondent filed a brief. Pursuant tonotice, oral argument was had on January 30, 1940, before the BoardinWashington, D. C.The respondent appeared by counsel and theUnion by its international representative and participated in the oralargument.The Board has considered the exceptions and brief filed by therespondent and the exceptions of the Association and the Union but,save in so far as they are consistent with the findings, conclusions,and order set forth below, finds the exceptions to be without merit.Upon the entire record in the proceedings, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTA. General nature of the respondent's businessThe respondent, a subsidiary of The Middle West Corporation,°is a Texas corporation with its principal office at Abilene, Texas. Ithas assets of approximately $45,000,000, and operates throughout anarea of 45,000 square miles in 49 counties of, western Texas, pro-viding electricity, water, gas, or ice service in 166 cities, and coln-munities.6The respondent maintains electric-generating plants ofan aggregate capacity of approximately 53,000 kilowatts, including3 steam-power plants (1 at San Angelo with a capacity of 25,000kilowatts, 1 at Abilene with a capacity of 5,000 kilowatts, and 1near Quanah with a capacity of 15,000 kilowatts) and 16 smallerelectric-generating plants (including 14 operated by Diesel power),of which 15 are used for standby purposes; 7 2,608 miles of integratedelectric transmission lines; 13 ice plants; 7 water plants with 140miles of mains; and 1 gas plant with 8 miles of mains. Throughoutthe entire system the respondent has approximately 1,000 employees.and gross revenues of $4,689,058 were realized from its sale to 13,265commercial, municipal, and industrial and to 36,208 domestic cus-tomers; 53 million cubic feet of gas were sold to 408 customers,resulting in a gross revenue of $21,324; and 902 million gallons ofSThe Middle West Corporation,a holding company, owns 52.72 per cent of the commonand 3127 per cent of the preferred stock of the Central & Southwest Utilities Company,which in turn owns 99.72 per cent of the common stock of the American Public ServiceCompany,which in turn owns all of the common and 31 61 per cent of the preferred stockof the respondent.These figures are as of November 30, 1936The respondent provides some communities with mole than one of these types ofservice.7It is the respondent's practice to supply the entire system by use of the San Angeloand Quanah plants, keeping as heavy a load as possible on the latter plant at all timesand operating the Abilene plant only intermittently as needed. WEST TEXAS UTILITIES COMPANY529water were distributed to 8,237 customers,yielding atotal income of$263,408.Except for control relays located south of theQuanahpower sta-tionwhichprevent the flow of power northward but permit itsouthward,no control is installed to interfere with the free flow ofelectric powerthroughoutthe respondent's entire transmission net-work.The respondent'slies areconnected with those of TexasElectric ServiceCompany andpower moves freely from one systemto the other,each company receiving from the other approximatelythe salve amount of power as is delivered to it.The respondentsells power to Pecos Valley Power &Light Company,which servesoil fields in five countiesofWesternTexas."At a point in thesouthern boundary of Hartley County, the respondent receives powerfrom, and at a point in the western boundary of Wheeler County,delivers power to Southwestern Public Service Company.An emer-gency interconnection is maintained with Central Power & LightCompany.' If the respondent were to cease operating its San Angeloand Abilene plants, it could obtain sufficient power through its inter-connections with other companies to enable it to meet its normalpeak loads.At Abilene,which is the location of the respondent's principal office.the president and general manager, the vice presidentand generalsuperintendent,the superintendent of transmission,the meter super-inteilclent, the productionsuperintendent,and the construction super-intendent have their headquarters.There the respondent maintains acentral repair shop for automobiles and a central storeroom for sup-plies and merchandise.Abilene is the center of operations for numer-ous dispatchers,engineers,maintenance crews, and electricians.Forcustomer service and routine local distribution,the respondent's systemis divided into nine districts.10The respondent,in the course of its operationsduring 1937, usedmaterials and supplies-exclusive of water and of fuel for its steamand Diesel plants-of an aggregate value of $371,544.11.Of thise Although it does not keep a regular operating crew on hand the Pecos Valley Com-pany has an 18,000-kilowatt generating plant which can be put into operation within 24hours and which is mole than adequate to supply the normal load of its own customersand of the respondent'scustomers in District H, who together requue approximately13,000 kilowatts6Pecos Valley Power & Light Company and Central Power & Light Company ate subsicli-aries of The Middle West Corporation"These districts are designated by lettersSome of the districts ate referred to in therecord by the names of cities where the respondent has its principal office within them, a^followsD-Dalhart, E-Quanah; H-McCamey, K-San AngeloEldorado, Mertzon, Ozone,Sonora, and Sterling City-which are among the towns named infra-ate situated inDistrict K 530DECISIONS OF NATIONAL LABOR,. RELATIONS BOARDtotal, commodities to the value of $75,641.62,11 or approximately 20per cent, were received from points outside Texas and additional com-modities to the value of $215,399.68, or approximately 58 per cent,were manufactured outside Texas but delivered from warehouses inTexas.12In 1937 the respondent received appliances for resale to thevalue of $566,656, of which articles costing $39,195, or approximately7 per cent, came directly from manufacturers outside Texas and addi-tional articles valued at $523,397, or approximately 92 per cent,"were manufactured outside Texas but delivered from warehouseswithin the State.B. The respondent's electrical customers1.Interstate salesOn the Texas side of the Texas-Oklahoma border,nearQuanah andnear Vernon, the respondent has interconnections with the electricaltransmission system of Southwestern Light & Power Company, hereincalled Southwestern, a company which transmits and distributes powerwithin Oklahoma and which is a subsidiary of The Middle West Cor-poration.On November 1, 1928, Southwestern and the respondententered into a contract whereby the respondent agreed to furnish toSouthwestern electrical energy under-"firm"- power of 5,000 kilowatts.On May 26,,1934," by a supplemental agreement,. the amount of firmpower was increased to 8,500 kilowatts, which is equivalent to approxi-mately 16 per cent of the respondent's aggregate generating capacity.By the original agreement each company agreed to furnish to the other"emergency" power.During the year 1937 the respondent deliveredalld sold to Southwestern approximately 41/2 million kilowatt hoursper month, constituting more than 1/6 of the power generated by therespondent.The contract between the two companies was terminatedon November 1, 1938, but under a temporary arrangement the respond-ent continued to furnish, and Southwestern to purchase, power in ap-proximately the same quantity as it had previously.Negotiations"This does not include purchases totaling$14,208 20 which were shipped partly frompointswithin and partly from points outside Texas ; nor, for lack of information aboutthe shipping point,does it include two shipments,totaling$3,894,from companies outsideTexas1=These materials include copper wire, aluminum cable. guy strand,creosoted pine poles,lmhtning arresters,transformers,insulators,meters, switches,incandescent lamps,copperpipe, copper tubing,and other commoditiesAll fuel for steam and Diesel plants, ofwhich the total cost during 1937 was$426,702 45,was purchased in Texas.Water usedin generating electiicity, as well as that distributed to customers,oiiginated in Texaswatersheds"This includes a purchase of appliances valued at 878,288, some of which were shippedto the respondent from outside Texas -WEST, TEXAS UTILITIES COMPANY531-were in progress at the time of the third hearing looking toward theconclusion of a new contract.142.Sales to railroads engaged in interstate commerceAt Cisco, Putnam, Baird, Clyde, Abilene, Merkel, and Trent therespondent supplies electricity to Texas & Pacific Railway Company,which is engaged at those points in transporting passengers andfreight in interstate commerce.This power is used for the operationof automatic electric block signals and for lighting and operation ofstations and other structures on terminal lands.The respondent supplies electricity to Panhandle & Santa Fe Rail-way Company at seven locations in San Angelo, at its stations fromMcCamey to San Angelo, inclusive, at Sonora, Eldorado, Bronte,Hamlin, Sylvester, McCaulley, Crowell, and other stations, at eachof which points the railway is engaged in transporting passengersand freight in interstate commerce.This power is used for round-house lighting and power, for passenger depots, switchyards, freightoffice,warehouse, and street-crossing signals 15At Menard, Santa Anna, Ballinger, Miles, and Valera the respond-ent furnishes electricity to Gulf, Colorado & Santa Fe RailwayCompany for its stations, for telegraph lines, and for incidental use.At'points-where' it is served by the respondent this railway company,is engaged in an interstate freight and passenger business.At SanAngelo the railway uses the terminal facilities of Panhandle & SauteFe Railway Company, which receives power from the respondent.16At Dalhart the respondent supplies electricity to Chicago, RockIsland & Pacific Railway Company, which is there engaged in trans-porting passengers and freight in interstate commerce.The poweris used for lighting and operations of various structures on terminal14Because of relays which are Installed in the respondent's transmission lines, thepower which is furnished to Southwestern comes exclusively from the respondent'sQuanahplant, and none of the power generated at the San Angelo station flows into OklahomaAt the interconnection between the lines of the respondent and Southwestern;,there, is anautomatic mechanism which, in the event of an interruption of the flow of power fromthe respondent's lines, would in 5 seconds establish a connection between Southwestern'slines and the lines of Oklahoma Gas & Electric Company,an Oklahoma company, whichwould provide Southwestern with sufficient electricity for its needsSouthwestern, more-over, has generating equipment of its own which can be placed in operation upon an hour snotice and which is adequate to supply all the current it requires.15The San Angelo shops of Panhandle & Santa Fe Railway Company are equipped withsteam boilers which normally are kept in operation, which were formerly used to operatethe shop machinery, and which, in case of emergency, could be used for that purpose atany timeThe rai1NNay company has sufficient oil lights available for lighting purposesIn the territory in which it is served by the respondent it maintains one line of dispatchingservice which can be operated with wet cells on 2 hours' notice.16At they points where Gulf;- Colorado & Santa 'Fe Railway, Company; receives.po\tii,,,from'the respondent,the railway has battery equipment which can be used to suppleelectrical energy for its telegraph instruments 532DECISIONSOF NATIONALLABOR RELATIONS BOARDlands and for operation of telegraph instruments used in the dis-patching of trains.'The respondent supplies electricity to Fort Worth & Denver CityRailway Company at Quanall, Childress, Clarendon, and 13 otherpoints, at each of which the railway handles freight and passengersmoving in interstate commerce.The power is used for lighting,water pumps, signals, and other purposes.The respondent also supplies power at various points to Missouri,Kansas & Texas Railway Company; Wichita Valley Railway Com-pany; Sante Fe Railway Company; Quanah, Acme & Pacific Rail-way Company; Abilene Southern Railway Company; and St. Louis-San Francisco Railway Company.3.Oil pipe linesThe respondent, in 1937 and 1938, supplied electrical energy forthe operation of oil pipe lines to Shell Pipe Line Corporation atthree points, to Humble Pipe Line Company at six points, to Mag-nolia Pipe Line Company at two points, and to Atlantic Pipe LineCompany, Texas-New Mexico Pipe Line Company, and Texas PipeLine Company each at one point.1'A trunk line of Shell Pipe Line Corporation runs from Hobbs,New Mexico, to a tank farm at Wink, Texas, where there are twobranches, one going to Houston, Texas, and the other to Cushing,Oklahoma.The former line runs through McCamey, Eldorado, andMenard, at which points there are pumping stations powered byelectricity received from the respondent.111At McCamey there is atelephone line and a telegraph line, including a telegraph panelboard, which are activated by electricity furnished by the respond-ent.These communication systems, which are essential to operationof the pipe line, are used for dispatching purposes and for otherintra-company messages.21From McCamey one branch of the linelvDalhart is situated in the respondent'sDistrict D, which is 45 miles removed fiomthe nearest point in any of the respondent's other districtswhile the respondent operatesa 220-kilowatt Diesel generating station at Texline in District D and maintains for emer-gency purposes a 1300-kilowatt Diesel plant at Dalhart,it normally purchases from South-western Public Service Company, and receives through its interconnection in the southline of Hartley County. all electricity used by it in District D communities other thanTexline"The recoid does not disclose the nature of the operations conducted by any of thesepipe-line companies except the Shell and Humble companies19From May 1937 through April 1938, the respondent furnished to Shell Pipe LineCorporation 2,897,000 kilowatt hours of electricity at Eldorado and 2,918,000 kilowatthours at MenardThe recoid does not disclose the amount of power furnished atMcCamey20The Shell Company has on hand batteries which are adequate to operate the tele-graph system in the event of a brief interruption of the power supplySources of power,other than the respondent,are available for operation of the telephone system, but not ofthe telegraph equipment WEST TEXAS UTILITIES COMPANY533runs to Healdton, Oklahoma, and another to Houston, Texas.Thestation at McCamey is a "head station," while those at Menard andEldorado ' are "booster stations." If the power at the head stationwere cut off, the Oklahoma branch line would have to be shut downbetweenMcCamey and Healdton, Oklahoma. The average dailyvolume of oil passing through McCamey at the 'date of the hearingwas 60,000 barrels.21One branch of the pipe line of Humble Pipe Line Companyoriginates atHobbs, New Mexico, and runs through a gatheringstation atWink, Texas, to Big Lake, where there is another gather-ing station and the dine forks into two sections, one running to Ingle-side, near Corpus Christi, the other to Baytown, near Houston.Thelatter line runs through Mertzon, San Angelo, Miles, and Coleman.At Coleman it is joined by a line from the Texas Panhandle.From May 1937 through April 1938 the respondent furnished toHumble Pipe Line Company 3,139,900 kilowatt hours of electricityatMertzon; 86,010 kilowatt hours at San Angelo; 2,795,600 kilowatthours at Miles ; and 2,355,600 kilowatt hours at Coleman.22Powersupplied by the respondent to the Mertzon, Miles, and Coleman sta-tions is used to operate electric motors which motivate the pumps;and power supplied to the San Angelo station of the pipe line, wherethe pumps are operated by Diesel motors, is used for auxiliarymachinery, for lights, and for the company's own telephone and tele-.mraph systems which are essential to the operation of the pipeline.23W. G. Jenkins, chief engineer of Humble Pipe Line Company at itsSan Angelo pumping station, testified that, since oil from NewMexico might be routed to Ingleside rather than to Baytown, he wasuncertain whether any of it passed, through San Angelo.He statedhowever, that oil was dispatched from Hobbs hourly and that he hasat San Angelo detected telegraphic messages from the dispatcher atHobbs destined for Houston.From the use of the telegraph line toconvey dispatching signals from Hobbs, New Mexico, to Houston,we infer that oil is sent through the pipe line from New Mexico ton Part of this volume is accounted for by the temporary shifting of surplus oil fromMcCamey.When that operation is completed the volume will drop to 26,000 or 27,000barrels a dayThe Shell Company has an interconnection with a pipe line belonging to the TexasCompany, which runs to Houston and is one of several other pipe lines which serve theMcCamey area.These pipe lines operate at less than theircapacityand it would bepossible to send oil through them in the event of an interruption at Shell's McCameystationPecos Valley Power&Light Company has transmission lines which iun withinamile of McCamey,and the Shell pumping station could readily in the-event-of anemergency be connected with the lines of that companyCf footnote7, supra.2'Electricity in lesser quantities was furnished to Humble Pipe Line Company atHawley and MerkelAt Hawley the seivice is used for incidental light and power inconnection with the operation of a pumping station(apparently on the Panhandle branchline).At Merkel the powei is used to operate a gathering station23 If,the power supplied by the respondent to the San Angelo pumping station were cutofV. that station could not operate until lightine machinery was installed3s3033-41--\ of 22---5 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouston, Texas, and that itpasses enroute through the points wherethe pipe line receives power from the respondent.The normal flow of the pipe line from Big Lake through the pointsserviced by the respondent is between 45,000 and 50,000 barrels a day.If the electricity were cut off at a booster station suchasMertzonor Miles, the flow would be diminished by about 10,000 barrels.4.Post officesThe respondent furnishes electric power to United States PostOffices in 40 communities.This power is used in all those offices forlighting and in some of them for operation of stamp-canceling ma-chines, conveyors, and other auxiliary equipment.5.Telephone companiesThe respondent furnishes electricity to San Angelo Telephone Coin-pany at San Angelo, Ozona, Sterling City, and eight other points; toSouthwestern Bell Telephone Company at Abilene and four otherpoints; and to eight other telephone companies at various points.The energy received by the companies is used in transmitting andreceiving interstate and local communications.246.Telegraph companiesThe respondent furnishes electricity to Western Union TelegraphCompany at San Angelo, McCamey, Abilene, Ballinger, Quanah, andseven other cities ; and to Postal Telegraph Company at Abilene, SanAngelo, and Cisco.257.AirwaysThe respondent furnishes electricity which is used for AirwayBeacon No. 4, maintained by the United States Department.of Com-merce at Shamrock, and for beacon lights at the Abilene and Merkelairports.American Airlines operates planes which fly through Texason a transcontinental schedule, and one east-bound and one west-bound plane make daily stops at Abilene.The respondent furnisheselectric power for the operation of a radio weather station locatednear Abilene which is maintained by the United States Governmentfor the purpose of giving weather information to pilots of airplanesin transit.24At San Angelo and at Abilene,as well as at certain other points,the telephone com-panies have generating equipment which would permit them to operate for indefiniteperiods without receiving any power from the respondentPostal Telegraph Company,and possibly western Union Telegraph Company, has ade-quate emergency generating equipment at each of the points where it receives powerfrom the respondent and could operate without any electricity from the respondent.4 WEST TEXAS UTILITIES COMPANYC.Conclusions535The respondent receives from outside Texas a substantial portionof the materials used by it in its operations. It sells large quantitiesof the power generated by it to a company located in Oklahoma.Alabor dispute between the respondent and its employees would seri,ously affect the flow in interstate commerce of the materials receivedby the respondent and of the power generated by it.A large area in the State of Texas is primarily dependent uponthe respondent for the generation and almost totally dependent uponthe respondent for the transmission and distribution of electricenergy.26Within that area the respondent supplies electric powerto railroads engaged in the interstate transportation of passengersand commodities, to pipe lines engaged in the interstate transporta-tion of oil, to telephone and telegraph companies engaged in theinterstate communication of messages, to post offices of the UnitedStates which receive and transport mail from one State to another,and to facilities used by commercial airplanes in making interstateflights.A labor dispute between the respondent and its employeeswould burden and obstruct the operations of these agencies of inter-state transportation and communication.There is evidence that a number of the agencies engaged in inter-state commerce to which the respondent supplies electrical energyhave equipment which-would enable them, in an emergency, to oper-ate without receiving power from the respondent, but the agencieswhich are so equipped do not constitute all of the respondent's cus-tomers engaged in interstate commerce.The Board, moreover, hasjurisdiction over unfair labor practices whichburdeninterstatecommerce and, while some of the agencies which have emergencyapparatus could maintain their operations without the benefit of therespondent's power, the transfer from one source of power to anotherwould in many instances entail not only delays,, dislocations, andinterruptions of commerce, but also additional expense, all of which-would interfere with the free flow of interstate commerce.272e The respondent is the principal supplier of electrical energy on a commercial ba,is inall the communities which it serves. In four communities,however,there are competingmunicipal plants and two utility companies compete with the respondent in a totalof eight counties(Upton,Reagan,Pecos,Crockett,Sherman,Moore, Hartley,and Dallam)27 InMatter of Southern California Gas CompanyandUtilityWorkers Organizing Com-mittee, Local No 132,10 N.L. R B. 1123, 1132,we saidThe Company's chief contention that a labor difficulty which completely tied upthe operations of the Company would not necessarily result in a complete cessationof the operations of its consumers may be granted without thereby conceding thatthe Board lacks jurisdictionFor it is not necessary for a labor dispute to resultin a complete paralysis or cessation of activities in order to affect,burden,obstructor impede the free flow of interstate commeiceThe dislocation of the activities ofan industrial area falling short of a complete paralysis cannot be regarded as trivial,or as an effect upon commerce so slight as not to be within the power of Congi essto prevent. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of ElectricalWorkers, affiliated withtheAmerican Federation of Labor, is a labor organization whichadmits to membership electrical workers engaged in the assembling,construction, installation or erection, repair, or maintenance of equip-ment required in the production of electricity and in the operation,inspection, and supervision of equipment by which electricity isgenerated, utilized, and controlled.Employees of the respondentengaged in these types of work are eligible for membership in Local898 of the Union.UtilitiesWorkers Protective Association, and the Committee, towhich it is the successor, are labor organizations.Membership intheAssociation is limited to all regular and some part-time em-ployees of the respondent, not including officials and executive officers,in the transmission, generation, distribution, service, meter, water-pump station, water distribution, and ice-production departmentsinDistrictsG, H. and K.111.THE UNFAIR LABOR PRACTICES 91About September 10, 1937, W. L. Ingram, international vice presi-dent of the Union, came to San Angelo, to ascertain whether the re-spondent's employees were interested in organizing a union and leftsome application blanks with Volney R. Quinlan, one of the employeesnamed in the coliiplaint.Ingrain returned to San Angelo aboutSeptember 21, 1937, and met with a group of employees who had ap-plied for membership and had requested the Union to issue a localcharter.The charter, granted to Local 898, was installed at a meetingheld in San Angelo on October 5. Shortly thereafter W. H. Wills,another employee named in the complaint, made a trip from SanAngelo to McCamey to assist in organizing employees of the respond-ent in District H.Following is a list identifying persons frequently referred to in thedecision:H. H Batjer, manager of District K.P W. Campbell, safety director.K. A Ferguson, distribution superintendent, District B.H S Guthrie, meter foreman, District K.G A Hollowell, production supeiintendent.W E Huss, chief engineer, San Angelo power plant.w L Ingiam, international vice president of the Union.J F Longley, transmission superintendentH E Pittman, manager of District H.F W Schroeder, vice president and general superintendent.Clemon Scott, shift engineer, San Angelo power plant.Al Stein, construction superintendentOlin Thames, assistant chief engineer, San Angelo power plant.Dan Whitaker. meter superintendent.Lawson Wimberly, international representati'ie of the Union. WEST TEXAS UTILITIES COMPANY537In September 1937, F. W. Schroeder, the respondent's vice presidentand general superintendent, heard from Dan Whitaker, general metersuperintendent, and Al Stein, construction superintendent, that theUnion was organizing the respondent's employees.Schroeder toldStein that if the men were considering the formation of a union "therewas something wrong," and lie instructed Stein to talk to the men inSan Angelo and to find out what the trouble was. Pursuant to theseinstructions, Stein consulted a number of employees at the powerhousein San Angelo late in September or early in October in order to discoverwhether they had any complaints._About the middle of September, G. A. Hollowell, the respondent'sproduction superintendent, who had heard of the Union's organiza-tion efforts, made a special trip to San Angelo.While Hollowell fre-quently made trips to San Angelo in the course of his duties, heremained there 10 days on this occasion, a longer period than hecustomarily stayed.Finding that some employees favored the Union,lie endeavored to discourage them from joining it.Because of the "dissention and unrest" which lie believed to existin the San Angelo power plant, late in October Hollowell broughtseven employees to the plant from other locations in the respondent'ssystem in order that they might-familiarize themselves with the workin the San Angelo station.These men remained in San Angelo for 2or 3 weeks and, on their departure, a second group of four men wasbrought in.A. Interference, restraint, and coercion1.Anti-union statementsVirtually from the inception of the employees' efforts to organ}ize,officials and supervisors of the respondent made statements to em-ployees in an attempt to discourage them from joining the Union andparticipating in its activities.Hollowell expressed appreciation of theattitude shown by R. S. Elder'29 an employee whom he thought not.tohave joined the Union, and disapproval of the attitude of C. J.Williams, a shift engineer -10 whom he considered to be sympatheticwith the Union. In September or 'early October Hollowell, informedSylvester Grounds that the respondent "didn't think we were loyalto the company by organizing the union, or he thought we were makinga mistake doing it"; subsequently he made a similar anti-union state-ment to Grounds; and he likewise advised W. A. Camfield, anotherworker, to use his "own head" and do his own "thinking" about this"union business."Hollowell admitted that he had talked, to "most of20 Cf.infra.30 Seeinfra,footnote 33. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees" at the San Angelo plant about the Union, that theseconversations occurred as late as April or May 1938, and that he hadreferred to union organizers as "evangelists."While he testified thathis strongest statement with reference to the Union had been that hedid not believe any benefit would come to them from it and that itwould'probably cause dissension in the plant, he failed to deny specifi-cally the statements which other witnesses attributed to him. Since headmitted having presented to employees arguments against the Union,we find that he made the remarks set forth above and those referred toin footnote 31.31On one occasion J. F. Longley, the respondent's superintendentof transmission,assembled the District K transmission crew and toldthem that he was going to talk about the Union.Having remarkedthat the company had been fair to its employees, that it had paid themwhen they were sick, and that it had pro-rated their work during thedepression, he told themof a manwho had been required to pay $100for a union card in order to obtain permission to work.Commentingthat, if hewere aworker, he would not want the Union to take anymoney out of his earnings and that he knew the company would notpay higher wages, he declared that he and his men would "get along"regardless of whether they were union members, but he advised them,if they were members, to resign and, otherwise, not to join.Subse-quently, at a meeting in the office of H. H. Batjer, the manager ofDistrict K, at which Batjer, Longley, P. W. Campbell, safety directorof the respondent, and K. A. Ferguson, distribution superintendentfor District K, were present, Longley told A. S. Ray, a foreman'32that if he owneda businessand if Ray, being his employee, joinedthe Union, he would have to ask him to get another job. Campbellsaid to Ray that the Union would do the same thing as the Ku KluxKlan, which had created strife, caused killings, and made neighborturn against neighbor.While on several occasions Ferguson hadtoldRay that he should determine for himself whether or not tojoin the Union, subsequently-after Ray had become a member-heinquired, ". . . I want to ask you something, do you still thinkyou bettered yourself by joining the Union?"When Ray answeredaffirmatively, Ferguson said that Ray had had a bright future withthe Company and expressed regret at hearing that he belonged tothe Union." Other anti-union statements made by iiollowell are set forth in the discussion ofdiscrimination aa;ainstwills, Quinlan, and Elder,infra32Buck Dorsey, as well as Ray himself, testified that Ray is a foremanAlthough a listof employees prepared by the respondent identifies Ray simply as a "gioundman," webelieve that the testimony of Dorsey and Ray is entitled to credence, because thatlist failsto designate as supervisory employees not only Ray but also the shitt engineers at theSan Angelo power plant, who are admittedly foremen.Cfinfra WEST TEXAS UTILITIES COMPANY539W. E. Huss, chief engineer of the San Angelo power plant, toldC. J. Williams, "Mr. Wiliams, about this damn union that is comingon, . . . I don't approve of it ... I want it stopped ... If it ain'tstopped, I am going to fire every damn man in here. ... Them or--ganizerswill take your money, and leave you boys holding the sack;"and lie stated that he did not approve of Williams' attitude towardthe organization and that the company would spend $500,000 fightingtheUnion.33Declaring that for 35 years he had been combattingIngram, who had a $50,000 home which he had "made. . . off theUnion," Huss warned an employee named Spencer, "The first crookedstep you make, out you go," but he refused to advise Spencer as towhat to do if he was already in the Union.To other employees Hussmade statements that the Union would be "a pretty cold-blooded out-fit" and that if they listened to the union organizers they would "getin a hell of a shape." On October 4, when he notified the men of a payincrease, Huss declared that the "God-damned Union didn't have any-thing to do with it." 34Huss denied that lie had told any employees not to join the Unionor made statements that membership in it would interfere with theiremployment.He testified that he advised his men that it was theirprivilege to join but, he admitted, "I told them my side of it, thatI felt like it would be better to their advantage and my advantagenot to be in it."Because in notifying employees of the October 4pay increase Huss spoke of the "God-damned Union," because-aswe point out below-he circulated a letter indicating that men em-:uThe respondent excepted to our failure to declare in our Proposed Findings thatWilliams was a shift engineer,and hence a supervisory employee, on the ground that wemade such a finding with respect to Clemon Scott,who occupies an identical position.See infraThere is merit in this exception and we correct the findings accordinglyIn its exceptions the respondent fuither contendsthatsinceWilliams,as a supervisoryemployee,isto be excluded from the unit appropriate for the purposes of collectivebargaining,we must hold that Huss'and Hollowell's remarks were not made to himas an ordinary employeeThis exception implies that Hollowell and Huss,by expressingtoWilliams their disapproval of his attitude toward the Union,were seeking merely toprevent a supervisoiyemployee from interfering with the exercise by other employees ofthe rights guaranteed them by Section 7 of the Act.Huss' statement, however, that theorganizers would "takeyourmoney and leaveyouboysholding the sack"precludes usfrom so interpieting the evidenceThat Huss and Hollowell should have placed sucha restraint upon a supervisory employeewould,moreover,have been entirely inconsistentwith the numerous anti-union statements made by them personallyConsequently it isunnecessary to pass upon the legality of this conduct as an effort to prevent a supervisoryemployee from inteifeiingkith,restraining,and coercing ordinary employees in the exer-cise of their rights under the ActIt suffices to say that a supervisory employee is notdeprived of the protection which the Act affords him in the exercise of the rights guaran-teed employees by Section 7 either by reason of his supervisory status or by virtue of hisexclusion from an appropriate bargaining unit. SeeMattes of Pearlstone Pmintinq Com-pany,doinq'businessas Pearlstone PrintingcfStationery CompanyandAllied PuntingTrades Council,affiliated with the American Federation of Labor,16 N L R B 636;cf.Matter of West Oregon Lumber CompanyandLumber and Sawmill Workers LocalUnion No.3, International Woodioorkers of Apinerica,20 N L. It. B 1.u The circumstances and manner of granting the pay increases are discussedinfra 540DECISIONS OF NATIONAL LA13OR RELATIONS BOARDployed elsewhere had been discharged for union activities,35 andbecause he admitted having made statements evincing his hostilityto the Union, we find that he made the statements set forth aboveand those referred to in footnote 36.36J. T. Joyner,3' an employee, testified that in December 1937, H. S.Guthrie, foreman of the meter gang, asked him about the "dollarand ten cents an hour" that he was receiving and, when Joyner dis-claimed any such earnings, said, "Well, I thought when you joinedthe Union, they paid you a dollar and ten cents an hour"; tliat whenat approximately the same time he asked Guthrie about work,3EGuthrie intimated that he should execute an affidavit to the effectthat he had withdrawn from the Union; and that when he wroteout such a statement and presented it to Batjer, Batjer stated that itwas satisfactory, that he believed Joyner had withdrawn from theUnion, and that "a man out of the Union (could) go a long wayswith the company."Batjer and Guthrie both testified that in the conversations theyhad with Joyner the suggestion of a disavowal of union membershiphad originated with Joyner and that they had told him it was im-material whether he belonged to the Union or not. In view, how-ever, of the fact that Batjer was present and interposed no objectionwhen Longley and Campbell spoke to Ray about the Union and ofthe fact that Guthrie subsequently took a leading role in the activityof the Committee and of the Association," organizations hostile totheUnion, we find that Batjer and Guthrie made the statementsattributed to them by Joyner.Late in January 1938, Schroeder, the respondent's vice presidentand general superintendent, received a communication on the letter-head of Lower Colorado River Authority, Austin, Texas, signed byS.W. McLain, which was directed to the respondent and four othercompanies.The letter mentioned five men who had "torn up theBuchanan Job and . .. put everything in trouble with this leader,Mr. Ingram, I. B. E. W. organizer;" stated that they (the five men)were proceeding to San Angelo, Abilene, and other cities to organizeworkers and call a strike; and contained the following warning: "Soplease be guided by the loss that these men and their families, aretaking now.Just for a handful of so-called union men as they callthemselves . . .Please watch out for these five men."AlthoughSchroeder neither knew, nor conducted any investigation to ascertain,A(Seeinfra°Huss madeother anti-union statementswhich are set forthinthe discussion ofdiscrimination against Quinlan and Elder.Seeinfraa' Cf.infra.sn Joyner had been temporarilylaid off in November and was seeking reinstatement.so Seeinfra WEST TEXAS UTILITIES COMPANY541who McLain was, he distributed to Whitaker, meter superintendentof the respondent, and to M. E. Pittman, manager of District H,photostatic copies of the letter, telling those men that it containedinformation concerning the company's operations which might beinteresting, to them. ' Whitaker gave a copy of the letter to Huss,who passed it around the San Angelo plant, saying to employees,"Here, I want you to read this, see what them devils are getting youinto . . . Them boys will tell you one thing, and do another .. .Look there, that is the kind of mess you are getting into, that is thekind of fellows you are tied up with." 40On April 1, 1938, Schroeder told W. E. Thompson, concerningwhom a charge had been filed with the Board, that he wanted to talkwith him about it, that it would be better for his future "not to gothrough the discharge," that all the Board could do would be totransfer Thompson back to his former job, and that if he were sotransferred the foreman would "fire" him at the first opportunity.4'In October 1937 the respondent, after a lapse of several years,resumed publication of its house magazine, "Electric Times." 42Underthe caption, "Facts you May Want to Know," the journal stated that"union recruiting agents regard the situation as `hot' for commission-pulling in new dues-paying members," that they (the union organizers)were making false and misleading statements, confusing to both em-ployers and employees, and that "complete knowledge of the facts isthe only sound basis for intelligent action."This introduction was followed by questions with "answers bygovernment officials" purporting to "give the facts about the Wagnerlaw."The questions, which are all answered essentially in the nega-tive, are :Does the Law apply to workers in all Industrial plants? ...Does the Law require me to join and pay dues to a LaborOrganization? ...If the Union members in my plant get enough of a following,can they force my employer to sign an agreement with theUnion? ...Suppose my employer did want to sign an agreement with aLabor Organization, could they force me in and could they dis-criminate against me if I refused? .Does the bill destroy Company Unions? .. .Does the Wagner Act destroy the Open Shop Merit System? ...4°Huss admitted that he had shown the letter to employees and did not deny havingmade the remarks set forth in the texta For similar conversations between Schroeder and Quinlan and between Campbell andwills,seeintro42 From the contents of this magazine,we infer that it is distributed to employees inall of the respondent's districts. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe answers of "government officials" are supplemented with com-ments by the respondent that it is not engaged in interstate commerce,that it will take any steps necessary to guard itself and its employeesagainst becoming engaged in interstate commerce, and that the Actgives employees the right to organize "in opposition to outside dues-collecting unions."This statement of facts concerning the Act ispatently incomplete and distorted; while it meticulously points outthat nothing in the Act compels employees to join outside unions, italmost wholly fails to give an exposition of the rights guaranteed toemployees by the Act and of the unfair labor practices in whichemployers are prohibited from engaging. Indeed the article providedemployees with scarcely any clue to the respects in which the re-spondent's conduct, before and after its publication, flagrantlycontravened the Act.It is unnecessary, however, to determine whether the mere publica-tion of the article constituted an unfair labor practice,43 because forthe purposes of this decision we need only consider it in conjunctionwith other activities of the respondent described herein.When soviewed, the publication of this statement manifests itself as one ofthe varied elements in the respondent's campaign to prevent employeesfrom joining the Union.Consequently we conclude that under thecircumstances of this case, the respondent, by publishing this -article,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.We find that by the anti-union statements set forth and referredto in this subsection, by circulating among employees copies of theMcLain letter, by suggesting to employees that they withdraw chargesagainst the respondent filed by them with the Board, and. by pub-lishing a distorted and incomplete account of the rights of employeesunder the Act with the intention of discouraging membership in theUnion, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.2.Pay increases grantedIn his canvass of employee opinion, Stein, the construction superin-tendent, ascertained that some employees were dissatisfied With, thewages they were receiving.On October 4, 1937, Huss distributedpay checks to workers in the San Angelo power plant, stating that theasCf, however,Matter of Nebel Knitteng Company, Inc.andAmerican Federation ofHosiery Workers, 6 NL R B. 284, enf'd as mod , 103 F. (2d) 594 (C C. A.4) ; Matterof Szmplex Wire and Cable CompanyandCable Workers Feder atLocalUnion 21020, affiliatedwiththe A. F of L, 6 NL R B. 251;Matter of Mansfield Mills, IncandTextile WorkersOfganezeng Committee, 3 NL R B. 901. WEST, TEXAS UTILITIES COMPANY543checks contained a raise and that he wanted the employees to under-stand that "the God-damned union didn't have anything to do with it."In fact, however, the Union was the chief reason for the increase.Shortly before organization of the Union was started, Huss stated,in response to a request for a raise, that there was nothing he could do.Schroeder, moreover, admitted that the final decision to grant anincrease was made after Stein had given hint a report of his trip toSan Angelo.Furthermore, the pay roll for October 4, as originallymade up, was based on the former wage scale.As the result of Stein's survey the respondent knew that the desirefor increased compensation was one of the principal incentives in-ducing men to join the Union.The wage increase was intended tolessen the effectiveness of this basic appeal and thereby to diminishemployee sympathy for the Union.We find that the respondentgranted the wage increase in such a manner and at such a time that.,under the circumstances, the action was intended to and necessarilydid discourage membership and activity in the Union and that therespondent thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 ofthe Act.443. Surveillance of union organizers, of employees, and of unionactivitiesBeginning in September 1937 company officials. including Longley,superintendent of transmission, Miles Turner, local manager at SanAngelo,Whitaker, general meter superintendent, and Stein, con-struction superintendent, stationed themselves near the entrance to theunion hall as employees assembled for meetings and frequently re-mained there until the meetings disbanded.For several months thishappened on the occasion of every union meeting and it continued atleast until February 1938.Schroeder, the vice president and generalsuperintendent, admitted that some of his subordinates had informedhim that they had seen certain employees going into union meetings.Since the respondent made no attempt to explain the presence of itsofficials in the vicinity of the union hall, we conclude that they werethere to observe and to intimidate employees who attended themeetings." SeeMatter of American Range Lines,Inc.andMarine Engineers, BeneficialAssocia-tion,13 N. L.R. B. 139;Matter of Roberti Brothers,IncandFurniture Workers Union,Local 1561,8 N L. R. B 925,930;Matter of Hercules-Campbell Body Co , Inc.andUnitedAutomobile Workers of America, Local #118, 7 N.L. R.B. 431, 434; cf.National LaborRelations Board v. American Potash and Chemical Corporation,et al ,98 F(2d) 488(C.C.A. 9),cert. den , 306 U. S. 643, enf'gMatter of American Potash & ChemicalCorporationandBoras 6PotashWorkers'Union No.20181, 3 N L.R. B 140. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 25, 1937, Lawson Wimberly, international representa-tive of the Union, went to Quanah.When he registered at his hotel,the clerk pointed out Hollowell, the respondent's production superin-tendent, who was in the lobby, and said that he had been inquiringabout Wimberly. Following Wimberly's arrival Hollowell, however,made-no effort-to speak.,to him.As.Wimberly drove around the cityof Quanah to the residences of various employees, he was followed byHollowell and Skipper, chief engineer of the, Quanah power plant,who remained in their car outside the residences while Wimberly wentin.When Wimberly once asked Hollowell and Skipper why they werefollowing him, Hollowell replied that they did not intend to allowthe employees to be poisoned by union propaganda.A day or two after Wimberly's arrival, Longley, the respondent'stransmission superintendent, who had been staying at the same hotel,moved into the room next to Wimberly's. On three or four occasionswhen Wimberly stepped into a telephone booth in the hotel lobby tomake a call Longley went into the adjacent booth.On November 26,shortly afterWimberly had gone up to his room with another man,he heard' the door of the neighboring room open and close.Havingbecome suspicious of Longley, Wimberly looked through a small crackover the door of the bathroom of his suite into Longley's room anddiscovered him standing on a chair, looking over another door betweenthe two rooms.Hollowell, Longley, and Skipper made no effort to explain their con-duct in Quanah.We find, therefore, that Longley was spying on aunion organizer; that Longley, Hollowell, and Skipper were shadow-ing or observing and attempting to intimidate the organizer and em-ployees of the respondent; and that the purpose of these actions wasto discourage employees from joining the Union.Subsequent to January 1938, Guthrie, the District K meter foreman,asked Joyner if he knew where the Union was holding its meetings,stating that it had not met at the place named in a newspaper account.We find that by spying upon a union organizer, by the surveillanceof and attempted intimidation of employees and of a union organizer,45by the surveillance of union meetings, and by inquiring concerning theplace where union meetings were to take place, the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.45The rights guaranteed in Section 7 of the Act are substantially diminished if anemployer may interfere with the tree access of employees to unions or union representa-tives, even though those representatives aie not themselves employees.By surveillance,spying upon,and attempted intimidation of an organizer,the respondent interfered withthe right of its employees to obtain nfoimation and assistance from a labor organiza-tion-a preliminary but nevertheless essential feature of the exercise of the right to"form, join,or assist labor organizations"SeeMatter of Harlan Fuel CompanyandUnited Mine Workers of America,District 19,8N. L.R B. 25;Matter of Ralph A.Freundlich,Inc, etcandMax Marcus,ct al,2 N.L R B. 802. WEST TEXAS UTILITIES COMPANY.5454.Election conducted by the respondentOn April 14 or 15, 1938, the respondent held an election in the pro-duction, line, and service departments in the San Angelo and McCameydistricts, purportedly to ascertain whether the employees wanted tobe represented by a union.At the San Angelo plant an assembly ofemployees was summoned by Hollowell, the production superintend-ent, and Huss, the chief engineer of the plant, who told the men thatthe respondent wished an expression as to whether the men desiredan organization or not; that the ballots, which they passed out, werenot marked in any way ; and that the men could sign them or not as theychose.Hollowell and Huss stood by as the men cast their ballots.Since the respondent indicated both orally and on the ballot thatthe ballots might be signed, and since most employees signed theirballots, the vote was not secret.Employees, aware from other mani-festations that the respondent was opposed to the Union, could not,without fear of reprisal, vote in favor of or abstain from voting againstthe Union either by a signed or unsigned ballot.We find that theholding of this election under the circumstances and in the mannerrecited was an attempt by the respondent to discourage, and had thenecessary effect of discouraging, membership in the Union, and thatthe respondent thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.46In the April 1938 issue of "Electric Times" the respondent publishedan article which commenced as follows :LABOR ORGANIZERSMAKE NEWS IN SANANGELO, MccAMEY AREASEven though the company claims it is not under the WagnerLabor Act, it offered to answer charges of union organizers tothe National Labor Relations Board, particularly the allegationthat the organizers had succeeded in enrolling a majority,of W. T.U. employes as paying members in production, line; aria servicedepartments in the San Angelo and McCamey areas.The article continued that, in order to show that no question affectingcommerce existed, employees "of their own free will expressed them-selves in secret ballots" and that "an enthusiastic expression on the40 SeeMatter of ArthurL Colton andA. J. Colman, co-partners,doing business as KiddieKover Manufacturing CompanyandAmalgamated ClothingWorkers of America,6 N. L.R. B. 355, enf'dNational Labor RelationsBoard v. ArthurJ Colton andAbeJ.Colman,Co-Partners doing businessasKiddie Kover Manufacturing Company,105 F. (2d) 179(C. C. A. 6) ; ef.Matter of The Heller Brothers Company of NewcomerstoienandIntei-national Brotherhood of Blacksmiths,Drop Forgers,and Helpers,7 N. LR.B. 646, 657. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDissue was recorded"; that, although the ballots required no signatures,all but a few ballots were signed; that, by a vote of 41/2 to 1, employeesin certain departments expressed their opposition to unionization; andthat, in a subdivision of the production department where a unionorganizer had met with the most favorable response, the ratio was 21/2to 1 in opposition to unionization.The circumstances and manner of holding the election were factorswhich-regardless of employee sentiment-made it virtually certainthat the vote would result in rejection of union organization.Thereport in "Electric Times" stated that a preponderant majority hadvote4,,4gainst ,l iion affiliation.In this article the respondent repre-sented'as an expression of the actual sentiment of its employees towardoutside organization the result of an election in which they were notfree to vote according to their desires.The effect of this misrepre,sentation was to minimize the Union's strength and, hence, to dis-courage employees from joining the organization.We find that bythe manner in which the election results were published in "ElectricTimes" the respondent attempted to and did discourage membershipin the Union and that the respondent thereby interfered with, re-strained, and -coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.47B. The transfers, lay-offs, anul discharges-W.H. Willsstarted to work for the respondent in 1927.He wasemployed successively as an oiler, fireman, and engineer, and, afterapproximately 2 years, was placed in charge of the control room as aswitchboard operator, at which position he served continuously formore than 8 years.When he was first employed, his salary was $90a month, but lie received successive increases until by December 1937itwas $130 a month.'s In 1935 or 1936 Huss asked Wills whether hewould take a job as relief engineer and Wills replied that, since thatjob would require him to work part time with the repair and main-tenance gang, he could not do it because lie was not qualified for anddid not kno}v anything about that type of work.4"On September 16 or 17, 1937, Wills agreed to join the Union, andon October 5, 1937, he was installed as a charter member of Local 898.In September, Stein, the construction superintendent, askedWills41'i'hevery phraseology of the article-that the respondent had offered to "answercharges" that the Union represented a majority of its employees-plainly irdmcated toemployees the respondent's hostility toward the Union.4801 October 4, 1937, employees at the San Angelo power plant received a $10 raise,'i'hc record does not disclose whether wills' other increases were general or individualrOIt is appament that during wills' service as an "engineer"he was not required to dothe type of work pei toimed by members of the repair and maintenance gang% WEST TEXAS UTILITIES COMPANY -547whether he had any complaints.Wills mentioned several matters anddeclared his belief that they could be satisfactorily adjusted onlythrough the formation of a union. Shortly after October 5, during hisregular 2-day rest period, Wills made a trip to McCamey to help or-ganize employees in District H.He was "active vice president" ofLocal 898 and since November 1937 has been in charge of the Local'sactivities.J°On September 18, 1937, Hollowell told Wills that, if the men joinedthe Union and organizers came to Abilene to talk to -the Company,the-respondent's officials would not "even talk to the sons of bitches."Following Wills' trip to McCamey, Hollowell asked him whether hewas thinking of quitting and said, "Well, I heard you had been outatMcCamey and had pretty good luck, and I thought maybe youwere going in that kind of business."About Friday, December 3,Hollowell told Wills that, while lie did not know what the organizerswere saying about the membership of the Union in Quanah andAbilene, "they don't have a danm one" at either of those places, towhich Wills responded that it would not change his conduct if theyhad no members in Texas.-','On Monday, December 6, 1937, following the last conversation de-scribed above, Huss informed Wills that lie was to be transferred tothe repair and maintenance gang.Wills protested to Huss that hehad previously told him of his attitude toward working with the1 epair gang, that lie was afraid of that kind of work, and that he wasnot quallfiad to do it, but said that lie would do the best that he could.52Wills was replaced on the switchboard by R. H. Stanley, who wasfirst employed by the respondent on November 1, 1937, in the capacityof a motor repairman at McCuney.53-The respondent maintains that Wills was transferred for`businessreasons" having to do with the efficient and proper operation of theSan Angelo plant and not because of his union activities.''From the60 Quinlan,who had been elected president of the local in October, was in Novembertransferred from San Angelo to McCameySeetinfia"Out reasons for finding that Hollowell made these remarks are set forth,supra52 It does not appear that any change was made in wills' rate of pay when lie wastransferredStanley was subsequently active in organization of the Committee and of the Associa-tionSeeinfia^rThe amended complaint, dated December 12, 1938, alleged that wills was disctiniina-torily discharged about January 13, 1938On December 19, 1938, the amended complaintwas amended without objection to comprise the further allegation that wills was dis-criminatorily transferred about December 5, 1937The respondent filed no answer tothis supplemental allegationA substantially identical allegation, however, had beenadded to the originalcomplaintonJuly27,1948, during the first hearing, and onAugust 6, 1938, therespondenthadfiledasupplemental answer alleging that wills'transfer was due to business reasonsSince on December 19, 1938, the pasties agreed that the iecoid of the earlier beatingsaught be'"considered as part of the record in the case, we shall treat the allegations ofthe supplemental answer of August 6 concerning wills as if they had been expresslyrenewed after the amended complaint was amended on December 19, 1938 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence it appears that the respondent does frequently shift employeesfrom one position to another.There is no proof, however, that anadditional man was needed on the maintenance and repair gang.Nor,assuming that a man was needed for maintenance and repair work, isthere any evidence that other men than Wills were unavailable.Thetestimony, moreover, far from showing that Wills was better qualifiedfor such work than other employees, demonstrates that he had neverdone work of that type and that he considered himself unfitted for it.Wills was replaced by Stanley, who had been chief engineer ofanother power company and was undoubtedly qualified to performmany jobs at the San Angelo station.The respondent does not attemptto show, however, why it placed Stanley at the switchboard rather thanat some other post; nor why, in order to create a vacancy for Stanley atthe switchboard, it displacedWills rather than an operator on oneof the other shifts.The specific justification advanced for Wills' transfer was that hiswork had been deficient in a number of respects. It must be bornein mind, however, that while witnesses testified to approximately fouroffenses, only one of the four was ever called to Wills' attention, and henever was actually reprimanded for any of them.Not until January20, 1938, when he was discharged, was Wills informed that his transferhad any relation to the manner in which he had been performing hisduties.At that time Huss, the chief engineer, told Wills that lie' hadbeen transferred for failure to cooperate with his fellow employees,the same explanation as he gave in his testimony.We shall discussin detail the charges made against Wills at the hearing.In the first place, Otto Pirtle, a fireman, testified that on severaloccasions when he had telephoned to Wills, Wills had failed to answer.Although Wills denied that he had ever refused to answer his tele-phone, Pirtle's account receives corroboration from Scott's testimonythat Pirtle had complained to him about Wills and that Pirtle andhe had together tested the telephone to ascertain that it was ringingproperly.Because of this corroboration we believe Pirtle'stestimony,rather thanWills' denial, worthy of credit.Although it nowheredirectly appears that Wills was-or that he should have been-suffi-ciently near the telephone to hear it ring, we infer that it was hisduty as switchboard operator to remain near the telephone.Secondly, Pirtle charged that on a number of occasions after hehad given flow readings to Wills over the telephone, Wills hung upthe receiver before Pirtle could give him the "boiler on and off."Willsstated that he had never hung up the telephone before the-fireman,' hadfinished giving him information.On cross-examinationWills testi-fied that Pirtle had refused to join the Union after having pledged WEST. TEXAS UTILITIES COMPANY549-himselfhimself to do so, and he admitted that this had diminished his con-fidence in Pirtle "so far as(his) word was concerned."Pirtle testifiedthat in 1930 he had had an altercation with Wills and that when he,Pirtle, after an absence of several years, returned to the plant in thefall of 1937,Wills would not speak to him or return his greeting.Wills' failure to deny that he would not greet Pirtle, together withthe difference in their attitudes toward the Union, lends credibilityto Pirtle's testimony.We find, accordingly,that on several occasionsWills terminated telephone conversationswithPirtle before Pirtlehad given him all the information he desired to.Pirtle claimed that Wills would not call him to give him advanceinformation of load pick-ups.65He said, moreover,". . .when Iwould call him, why, what he would tell me, why, he wouldn't pick itup like he said, he would-was going to pick it up, so I just figuredhe was telling me wrong, to try to put me off;I didn't know."In tes-tifying before Pirtle took the stand,Wills answered affirmativelywhen he was asked on cross-examination whether it was necessary forhim "to keep in touch with(the) engineer,and with(the) fireman,.. to advise them of the load that was coming on according to thedispatcher."Pirtle said that other switchboard operators gave himsuch information.Following Pirtle's testimony,however,Willsstated,again upon cross-examination, that "in ordinary operation"the fireman would know when a big load was to be;picked up ordropped and that it was not the switchboard operator's duty to tellhim.Supporting, Wills' testimony that it was not his duty to com-municate ordinary variations to the fireman is the fact that Scott, theshift engineer,according to his own assertion,had memorized theload schedule,from which it follows that Pirtle, the fireman, mighthave been equally familiar with the ordinary schedule.This wouldexplain why Wills did not communicate ordinary load changes to thefireman.There remains, however,Pirtle's undenied testimony that,afterWills had upon request given him advance load information,Wills picked up a different load increase from that whichhe had-saidhe would.56 It is, of course,possible that between thetime that WillsgavePirtle the advance information and the time that Wills pickedup the load, the, dispatcher might have signalled a different pick-tiptoWills.In that event,however,Wills should have communicatedthe change to Pirtle.On the entire record we conclude that Wills wasat fault in giving the fireman misleading information or in failing,ccThe switchboard operator works in the control room of the plant, records meter read-ings, and controls the load on the turbineriom the dispatcherswho are located atAbilene,'Qttanah,rand McCamey, he receives communications at frequent,intervals,intlicatineanticipated changes in loadsswhen he switchboard operator actually changes the load he conunnuuater theincrease or decrease to the engineer and the fireman by a dial signal system288033-41-vol 22-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter having once given the fireman information, to notify him of sub-sequent changes indicated by the dispatcher.,Finally,.Scott complained that several timesWills had failedpromptly to pick up the load according to schedule. Scott said thaton one occasion when the 6: 15 pick-tip was 10 to 12 minutes overdue,he had walked into the control room and asked Wills whether thedispatcher had changed the load schedule.Wills said, "No sir," butproceeded to pick up and indicate on the dial system a load increase,although during the time that Scott was in that room no message wasreceived from the dispatcher.Scott stated that on two occasionswithin the succeeding 3 or 4 days he noticed a similar delay but thatbefore Scott "would get to the door" Wills had picked up a - loadincrease.Since Wills made no effort to explain or deny the conductattributed to him by Scott, we find that on several occasions he failedto pick up the load according to schedule.This review of the evidence indicates that Wills was in several re-spects remiss in the performance of his duties. It remains for usto determine, however, whether his misconduct was the cause of histransfer or whether in assigning Wills to another job the respondentwas motivated by consideration of Wills' union membership andactivity..''Upon the entire record we are satisfied that the shortconf-ings of Wills' work were not the actual reason for his transfer. Inmaking this determination we bear in mind'the history of the respond-cut's continual efforts to discourage union activity, for this is a factorinseparable from the other circumstances which throw light upon thecause of the transfer.Wills was vice president of the Union and-following the transferof the president, Quinlan-assumed the leadership of the organization.On three widely separated occasions Hollowell made remarks to Willswhich unmistakably betrayed the respondent's disapproval of his unionactivities.The last of these conversations occurred but 3 days beforeWills' transfer. In this regard it is significant that Huss did not effectthe transfer of Wills without first consulting Hollowell.The recorddoes'not disclose the date or dates when that consultation took place.On December 3, howeiver, when Hollowell spoke to Wills he was inSan Angelo, presumably on one of his periodic visits to supervise themanagement of the power station.These considerations lead Lis tobelieve that the relation between the conversation of December 3' andthe transfer of December 6 was causal, as well as temporal, in nature.51 SeeMatter of Kelly-Sprinpheld Tire CompanyandUntiedRubberWorkers of Antler ice,Local No 26,et al ,6 N L R B 325. 342,where we said : "While proof of the presenceof proper causes at the time of discharge may have relevancy and circumstantial bearingin explaining what otherwise night appear as a discriminatory discharge, such proof isnot conclusiveThe issue is whether such causes in fact induced the discharge or whetherthey are but a justification of it in retrospect " WEST TEXAS UTILITIES COMPANY551A further fact, to winch we have already adverted, patently revealsthatWills' misconduct was not the cause of his transfer.Except forScott's single inquiry concerning the change in the load schedule,no one-whether supervisor or fellow employee-ever expressed a wordof complaint to Wills.That Wills was never criticized for his faultyperformance, even though it had been called to the attention of Scott,Thames,Huss,and Hollowell, is persuasive evidence that the respond-ent attached little importanceto it.58We find that Wills was trans-ferred from the switchboard to the-maintenance and repair gang be-cause of his union membership and activity and that the respondentthereby discriminated in regard to his condition of employment todiscourage membership in the Union, and restrained, coerced, andinterfered with its employees in the exercise of the rights guaranteedin Section 7 of the Act.Wills worked with the repair gang on Monday and Tuesday, Decem-ber 6 and 7.He testified that on Tuesday he sustained an injury tohis side and back in attemptingto loosen a frozen steampipe.Wednes-day and Thursday were Wills' days off. On Wednesday he consulteda physician and on Thursday he gave Thames, the assistant chief engi-neer, for delivery to Huss, a note from his doctor stating that he wasinjured.For a considerable period thereafter Wills was unable to.work and was confined to his bed most of the time.On January 13, 1938, while Wills was still in bad health, Campbell'andHollowell called at Wills' home and talked with him about hisclaimed injury and the compensation he desired for it.CampbelltoldWills that he had "got (himself)into a mess."He said to Willsthat his attitude was wrong and, shaking his finger in Wills' face,declared, "You have filed charges against the Company beforetheNationalLabor Relations Board. . . .You are fighting theCompany."58Huss explained that he had not cautioned wills about his conduct because, since willshad been working on the switchboard fen 9 years,he did not think it necessary andbecause, moreover,wills"was not the type of man"lie could talk withWe are convinced,however, that had wills'offenses substantially intertered with operationof the plant,Huss would hate repumanded himConsequentlywe infer that wills'misconduct was notof a serious nature69Wills was named in the charge filed by the Brotherhoodwith the RegionalDirector onDecember 14, 1937The respondent appears to contend that Campbell's remarks concerning the situationIn which wills had placed himself and concerning his attitude pertained solely to wills'conduct in seeking compensation for his claimed injury and not to the inclusion of hisname in the charge filed with the BoardThat the remarks related at least in part tothe charge filed with the Board isclearly indicatedby the portions of wills'testimonywhichwe have summarized'or quoted.Thattestimony is uncontroverted,forHollowelldid not attempt to refute it in his testimony and the respondent did not present Campbellas a witness In cross-examining wills the respondent produced testimony concerning this'conversation given byWillsin an action brought by him to recover compensation for theinjury he claimed to have suffered on December 7The respondent apparently believes thatwills'testimony at the compensation tiial supports its contention that Campbell'sremarks related solelyto thematter of the injuiyWe areunable to take that view, 552-DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 17, 1938, Wills' attorney filed with the Texas IndustrialAccident Board a claim for compensation for total and permanentdisability.Two days later Huss asked Wills to come to the power-house.'When in response Wills went there the following day, Husstold hiln that the Company had not been getting any cooperation outof him; that this had been the cause of his transfer to the maintenanceand repair gang; that, according to the statement of the respond-ent's and of Wills' physicians, Wills' condition was not the result ofan injury; and that "under those conditions" the Company did notany longer need his services.60Thereupon Huss gave Wills his paycheck, which comprised his usual salary up to January 16.61We have already found that Wills was an extremely active unionmember. In September he was one of the first employees to indicatehis willingness to join the Union.About that time Hollowell toldhim that the respondent would never deal with the Union. In Octo-ber he took a trip to McCamey to aid in organizing employees.Withreference to this trip Hollowell later askedWills whether he wasleaving the Company's employ in order to go into the business oforganizing unions.Following the transfer to McCamey of Quinlan'62who had been elected president of the Local, the active leadershipof the Union devolved upon Wills, its vice president.Early in De-cember Hollowell told Wills ,that, regardless of whatever claims theUniQu's, organizers might, be—mat ig, it—had nct,:lnelnber in Quanahor Abilene.Wills indicated that this information would not "change,,him) any."When these conversations failed to discourage Willsfrom continuing his union activity, the respondent attempted to attainthat end by transferring Wills to a job which the respondent's officialsinew he did not want to fill.In view of Wills' extraordinary prominence in the Union and of therepeated endeavors made by the respondent to cause him to abandonhis affiliatipn with that organization, we are strongly disposed tobelieve that he was discharged because of his union activity.Thefact that on January 13, in speaking to Wills, Campbell mentionedthe charge against the respondent which named Wills and told himhowever, for even in his testimony at the compensation trial, Wills declared that in then,conversation of January 13, Campbellhad accusedhim of filing a charge withthe Board.The fact that subsequently Schroeder, one of therespondent's chief executives, sug-ested to Quinlan and Thompson that they withdraw chargesfiled by them with theBoal'd (seesnfra),supportsthe conclusion that Campbellwas expressingtoWills therespondent'sdispleasure atWills' acquiescence or participation In the filing of charges,and we so find."Huss testified that on about January 13he had decidedto "drop" Willsbecause hehad not reported back to workand because the respondent's physician(who died beforeshe hearing took place),to whom Huss spoke at that time, reported that his examinationr fWills did not, discloseany signs of an accident but indicated rather that Wills' ill healtheras due to a tubercular condition.UIThe respondent customarily gives 2 weeks' salary,to persons leaving its employ."Tins transfer, which is allegedin the complaint as an instance of discrimination, isdiscussedinfra. WEST TEXAS UTILITIES COMPANY553that he had the "wrong attitude" and that he was "fighting the com-pany" corroborates and confirms this view 83We are further impelledto this conclusion by consideration of the anti-union animus whichcharacterized the respondent's behavior from the first signs of theUnion's organizing efforts.In its, answer, to the,,amended' complaint the respondent. says :. . . the reason W. H. Wills ceased to work for it was becausehe claimed to have suffered an accident and' to be totally inca-pacitated for work and respondent further shows that at the timeit notified the said W. H. Wills that his services would be neededno further he then was claiming to be totally and permanentlyincapacitated for the performance of any labor . . 64We do not find the contention persuasive. Shortly before Wills sus-tained the injury which occasioned his claim, the respondent had trans-ferred him to a new and less desirable position because of his unionactivities.From the episode of January 13, when Campbell andHollowell called on Wills, we infer that the respondent's antipathy toWills' union affiliation had not abated. It was not necessary to dis-missWills from the respondent's employ in order to place some oneat work in his stead; the respondent, in fact, had already filled hispost at the switchboard and it does not appear that there was anylack of men to substitute for him on the maintenance and repairgang-6°While Wills' disability afforded an apparent excuse for hisdischarge, we are convinced that he would not have been dischargedbut for his union membership and activity.We conclude that therespondent dischargedWills because of his union membership andactivity, that it thereby discriminated in regard to his tenure of em-ployment to discourage membership and activity in the Union, andthat, it thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Volney, R. Qurinalan,was employed by the respondentasmainte-nance electrician at the San Angelo power plant from April' 1928 toNovember 1937, and as appliance serviceman at McCamey from thenuntil. July .1938.Having started,.to work at $125..-a month, he laterreceived an individual raise of $5.Subsequently wage cuts duringthe depression reduced Quinlan's earnings to $120, but at the time03We find that,inmentioning the charge filed with the Board,Campbell intended todiscourageWills from pressing it and to induce him to withdraw it, and that by seekingto induce Wills to forego recourse to the means which the law affords employees for theprotection'of their rights under the Act the respondent interfered with,restrained, andcoerced Wills in the exercise of those rights.64 It should be noted,however, thatWills' compensation claim was not filed untilJanuary 17, whereas-according to Huss-the decision to discharge Wills was madeabout January 13. Seesupra.65Cf our discussion of the maintenance and repair gang,is fra. 554DECISIONSOF NATIONALLABOR-RELATIONS BOARDthat his employment was terminated his compensation had risen to$140 a month.66When Ingram, international vice president of the Union, first cameto San Angelo he gave Quinlan some membership application blanksand Quinlan was one of the first and most active employees in theorganization of the Union. Since October 5, 1937, Quinlan has beenpresident of Local 898 and until November 22, 1937, when he wastransferred to MeCamey, he took part in all union meetings in SanAngelo.On many occasions in September Hollowell spoke to Quinlan aboutthe Union, telling him, among other things, that the organizers werenothing more than "dues-collecting gentlemen that were going aroundand taking ... money for nothing" and that the respondent did notconsider itself within the jurisdiction of the Board.On September14 Huss asked Quinlan what he knew about the Union that was beingorganized and what he had to do with it; he said, "I want to tell youright now that we don't-I don't want any God damn union, and Iam not going to have any God damn union," and warned Quinlan,moreover, that if he had anything to do with the Union he woulddischarge him.About September 20 Huss told Elder, another em-ployee, that he believed Quinlan was , the ringleader in the unioncampaign` and intimated that Quinlan would be discharged if hediscovered that his belief was well founded.On November 22, 1937, Hollowell informed Quinlan that he wouldbe transferred to McCamey.When Quinlan asked him the reasonfor the transfer, Hollowell said that Quinlan had not been "gettingalong." 87Quinlan challenged Hollowell to say thatthe Union wasthe cause of the transfer, to whichHollowell responded by saying,"Well, you wouldn't want me to commitmyself, would you?" Thetransfer was undesirable from Quinlan's pointof view, because hisfamily, consisting of his wife and two children,resides in San Angelo,because McCamey isa smallercity than San Angelo, and becauseits housing facilities are poor.Quinlan's position was filled by a non-union man and at McCameyQuinlan replaced Stanley, who had been detailed to San Angelo.-Hollowell'h-testifi6d that because ofrthe dissension and unrest at SanAngelo he "borrowed" Stanley from the McCamey districtin order"to have somebody available" ; in answer to a question as to whataffirmative steps he had taken to eliminate the dissension,he said,66While there was a generalraise of$10 at the San Angelo power station in October1937 (seesupra),it does not appear whether the wage cuts and the otherincreases weregeneral or individual.67 Seeinfra.69 Seesupra. WEST TEXAS UTILITIES COMPANY555"The only steps I took were to remove or transfer Mr. Quinlan andMr. Grounds." 69Upon Wills' being assigned to the maintenanceand repair gang he was replaced as switchboard operator by Stan-ley.70Thus the respondent, by three transfers, sent one active unionman to a remote location, assigned another to undesirable work, andbrought an outstanding non-union man into the San Angelo plant,which was the center of the Union's activity.In its answer to the amended complaint the respondent allegesthat, as an. employee, Quinlan was subject to transfer,at any time.The evidence reveals that workers were not infrequently transferredfrom one point to another in the company's system. There was,moreover, at McCamey a vacancy which Quinlan was qualified to fill.The facts we have previously related, however, point strongly to theconclusion that the reason why Quinlan was selected to fill the va-cancy was that he had been conspicuously active in the Union.Thetestimony of the respondent's witnesses does not persuade us to thecontrary.Hollowell testified that, in the fall of 1937, Quinlan had on severaloccasions told him that he could not "get along with" or "believe"Huss and that he had therefore thought it well to place Quinlanwhere he could work under more pleasant conditions.There is noevidence, however, that Quinlan's performance of his duties wasaffected in any way by the antipathy for Huss which he is said tohave voiced to Hollowell. Indeed, until Hollowell told him of hisconversation with Quinlan, Huss was unaware of Quinlan's assertedfeeling toward him.Although in September a similar animositytowards Huss had been expressed by Wills to Stein, Wills was nottransferred to a position out of Huss' jurisdiction.The record doesnot disclose that Quinlan asked to be transferred to McCamey andwe infer that he did not.71We are of the opinion, on the entirerecord, that Quinlan's asserted declaration to Hollowell that he couldnot get along with Huss was not the cause of his transfer toMcCamey.In October 1937, prior to Quinlan's transfer, Pittman, managerof District H, told Schroeder, the vice president and general super-intendent, that he :needed a motor repairman. at McCamey. -Stariley-was hired and filled the job for a short period.As we have seen,however, Hollowell soon brought Stanley to San Angelo so that he09 Grounds,who was financial secretary of the local union,was named in the originalcharge filed in this case but that charge was dismissed as to him on April 9,1938, by anorder of the Regional Director.-0 Subsequently Stanley took a leading part in organization of the Committee and theAssociationSeeinfra71Huss testified that at the time that lie learned of Quinlan's reported animosity, andsclely because of it, lie requested Hollowell to transfer Quinlan to another post 556DECISIONSOF NATIONALLABOR RELATIONS BOARDmightfamiliarizehimself with the work.72As a consequence ofStanley's transfer another man was needed for the post of motorrepairman at McCamey and Quinlan was given that post. In theprevious paragraph we have discussed the asserted lack of harmonybetween Huss and Quinlan.No reason for Quinlan's transfer otherthan' this claimed friction was assigned or shown; the respondent-didnot attempt to prove that Quinlan was better qualified than othermen for the job at McCamey, nor that his work at the San Angeloplant was such that he could more easily be spared than other em-ployees.Upon the entire record we conclude that Quinlan wasselected to fill the McCamey vacancy because he was the leader ofthe Union.73We find that by the transfer of Quinlan from the San Angelo planttoMcCamey, the respondent discriminated in regard to a conditionof his employment to discourage membership in the Union, and thatby this conduct the respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.On. December 16, 1937, a charge was filed with the Board' allegingthe discriminatory transfer of Quinlan.74 In February or March1938, Schroeder called Quinlan into the office of Pittman, managerof District H, who was present, and asked him what he intended todo about the charges which he had filed with the Board. AfterQuinlan said that he would allow them to follow the regular course,Schroeder asked Quinlan whether he knew what Duck Walker haddone.Quinlan answered that he knew that Walker had written tothe Board to request that he be permitted to withdraw the chargewhich had been filed in his behalf; Schroeder told Quinlan "that theBoard . . . could force him to send (Quinlan) back to Angelo, butthat (he) would never get along there"; and Quinlan respondedthat under these circumstances he did not care to go back to SanAngelo until "changes had been made that would justify (his) goingback."On July 15, 1938, Quinlan asked Pittman whether he could go ona vacation, and, -after some discussion, Pittman said that, Quinlancould take 7 days and traveling time.Pittman testified that he hadinstructed Quinlan to make arrangements with his foreman, W. M.,2Cf.supra12The Union was seeking to organize employees at McCamey as well as at San Angelo.It had its greatest concentration of strength at the San Angelo power station.Unionmeetings seem to have been held in San Angelo rather than in McCamey.The plant atSan Anglo, moreover,is the principal source of energy for the respondent's system.Bytransferring Quinlan to McCamey the respondent not only removed an activeunion man-ihe president of the Local-from the place where organization was most advanced, butalso gave employees an illustration of the treatment that they might expect if they joinedor became active in the Union.74 Seesupra. WEST TEXAS UTILITIES COMPANY557Edwards, concerningthe date of his leave.'Quinlan, on the otherhand, testified that he hadreceivedno such instructions and thathe had informed Pittman of his intention to begin his vacation thefollowing week end.Without notifyingEdwards that he wasgoing to commence hisvacation,Quinlan left McCamey after work on Saturday,July 16,and went to San Angelo,taking withhim his personal effects andsome tools which he ordinarily kept in his"bunk house" at Mc-Camey.Sunday was Quinlan's day offbut, when on Monday he-didnot appear for work, Pittman and Edwards ascertained that he hadtaken with lint the articles which he customarily kept at McCamey.Edwards temporarilysubstitutedfor Quinlan first a clerk and sub-sequentlyW. A. Hale, a lineman,"'whilePittman asked DanWhitaker,themeter superintendent,to send a permanent replace-ment from Abilene.Hardin, the substitute,arrived about Friday.On Saturday,July 23, Quinlan,having heard rumors,that he hadbeen discharged,returned to McCamey and asked Pittman "what itwas all about."Pittman told Quinlan that it had been necessaryto send to Abilene to get a replacement for him.Quinlan there-upon asked whether he was discharged.According to Quinlan'stestimony,Pittman said that he was;but Pittman testified that hetoldQuinlan that lie "didn'tfire him, that he had quit."In its supplemental answer 77 the respondent makes the followingassertions with reference to Quinlan's discharge :Respondent denies each and every allegation to the effect thatit did discharge Volney Quinlan on or about July 23, 1938.Re-spondent says that if the employment of Quinlan with theRespondent ceased on or about that date, the same was the result75While Pittman testified that on previous occasions Quinlan had failed to consultEdwards when he took leave of a day or two, his testimony does not clearly indicate thatthere was more than one such incident. Quinlan admitted that he had once gone to SanAngelo without making ariangements with Edwards, but it appears that upon his returnhe explained to Edwards' satisfaction why he had not consulted him before leaving'Although Edwards, the line foreman, testified that Quinlan's departure left him short-handed because two men weie on vacation and one was attending a funeral, W. A. Hale,the lineman who temporarily replaced Quinlan, testified that while he was working atQuinlan's job he was not busy.Hale, moreover, was permitted to take a vacation whichcommenced on Thursday afternoon, July 21'The amended complaint, dated December 12, 1938, alleged that Quinlan was dis-criminatorily transferred about November 28, 1937.On December 19, 1938, the amendedcomplaint was amended without objection to include the further allegation that Quinlanwas discriminatorily discharged about July 23, 1938.The respondent filed no answer tothis supplemental allegationA substantially identical allegation, however, bad beenadded to the original complaint on July 25, 1938, during the first hearing and on August6, 1938, the respondent had filed a supplemental answer containing the assertions quoted inthe text.For the reason set forth in note 54,supra,we shall treat the allegations of the supple-mental answer of August 6, concerning Quinlan as if they had been expressly renewedafter the amended complaint was amended on December 19, 1938. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the voluntary act of the said Quinlan and it shows in particu-lar that it did not cause such employment to cease because of anyactivity of the said Quinlan in connection with any labor unionor in connection with the organization of any labor union.While thus, in effect, the respondent alleges that Quinlan quit, andwhile Pittman claims to have told Quinlan on July 23' that he hadquit, we believe that the termination of Quinlan's employment can-not be so explained.Quinlan had been employed by the respondentfor 10 years and, in so far as the record discloses, had never spokenof leaving the respondent's employ.Pittman, moreover, had givenQuinlan permission to take a vacation and therefore had reason tosuspect the actual cause of Quinlan's absence. Under the circum-stances, it would have been so unreasonable to have reached the con-clusion that Quinlan had quit that we are satisfied that neitherPittman nor Edwards drew that inference.We conclude that Quin-lan was discharged.Quinlan testified that on July 23, when questioned about his failureto consult Edwards, he told Pittman that he had the latter's per-mission to start his vacation on Monday, July 18.78He expressedthe belief,moreover, that his disagreement with Pittman as towhether he should have spoken to Edwards was due to an "honestmisunderstanding" 79 which had arisen from their conversation ofJuly 15.Pittman and R. E. Ruble, chief clerk of District H, testi-fied, however, that on July 23 Quinlan said that he had not talkedtoEdwards because he knew that the "son of a bitch" would notgive him permission to go on his leave. Since Quinlan failed torebut this testimony of Pittman and Ruble, we find that he made theremark; and from this and other facts we conclude that he shouldhave spoken to Edwards before going on his vacation.The evidencedoes not demonstrate, however, that his failure to do so was thecause of the termination of his employment.Despite the fact that Quinlan had been employed by the respondentfor 10 years, the respondent upon his absence from work made hasteto secure a permanent replacement for him-although, since Hale wasnot busy during the period that he temporarily replaced Quinlan,it appears that there was little work for such a person.On July 23Quinlan asked Pittman whether he could go back to work on thefollowing Monday.Pittman replied that he "had a Ivan in his place,and . . . didn't want to make any more changes." Pittman deniedthat in refusing to continue Quinlan's employment he had given anyconsideration to his union activities.We are of the opinion, how-!73 July 18 was the first working day that Quinlan was absent."In its exceptions the respondent urged that"honest misunderstanding" referred tothe entire discharge, but we do not so construe the testimony. WEST TEXAS UTILITIES COMPANY559ever, that although Quinlan was remiss in failing to make arrange-ments with Edwards for his vacation,a lesssevere penalty thandischarge would have been meted out to him had he not been a mem-ber of and active in the Union.""We cannot lose sight of the fact that the respondent had repeatedlyende'avvoied to cause Quinlan to abandon his union activities. In thefall of 1937 Hollowell and Huss had expressed to him disapprovalof the Union and Huss had made it known that Quinlan would bedischarged if it appeared that he was the "ringleader" of the organ-izing campaign.When these tactics were unsuccessful the respondentattempted to render Quinlan's organizing efforts ineffective by trans-ferring him from San Angelo to McCamey. Subsequently, after theUnion had filed a charge with the Board alleging that this transferwas discriminatory, the respondent had tried to make Quinlan with-draw the charge.Bearing in mind the numerous ways in which,ever since September 1937, the respondent had expressed its bitterhostility towards the Union, we conclude that Quinlan was dis-charged because of his membership and activity in that organizationon an occasion when his failure to make proper arrangements forhis vacation afforded an apparent justification for it.Upon the entire record we find that by discharging Quinlan therespondent discriminated in regard to his tenure of employment inorderto discourage membership and activity in the Union and therebyinterferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.G. L. Yarbroughworked for the respondent as a ground man on aline crew from October 1929 until the latter part of 1932, when liewas laid off because of lack of work; he again worked for therespondent, serving as an operator in the waterworks, for severalmonths in 1933; and from 1935 until November 1937 he served as aground man on the distribution crew.Yarbrough joined the Unionon October 5, 1937, and attended meetings regularly.In November 1937, Yarbrough was transferred to the "cut-offlist" 81 by Ferguson, the District K distribution superintendent, whotold him that Guy Rutherford, district chief clerk at San Angelo,wanted to borrow him for a time.He remained at that work untilabout February 11, 1938, when Ferguson laid hun off, telling himthat work was slack.Yarbrough inquired whether he was beinglaid off because of the Union and Ferguson replied, "Let's don't talkabout the union" ; and when Ferguson pointed out that two new80Although Quinlan's name was not removed from the pay roll until July 23, we findthat he had in effect been discharged earlier,forHardin had arrived about July 22 toreplace him permanently.°biMen working on the "cut-off 'list" attempt to collect delinquent accounts and, whereunsuccessful,disconnect the customers'service - 560DECISIONSOF NATIONALLABOR RELATIONS BOARDground men were being retained, Ferguson said he had a right toselect the men who were to work for him. Neither of those men wasa member of the Union. Yarbrough's work was satisfactory and hehad received no complaints about it.The respondent contends that Yarbrough was hiredas an extraman and was laid off because there was insufficient work to warrantkeeping him.Batjer stated that Yarbrough would have been laidoff in November but for the fact that another employee, who was tohave been assigned to the "cut-off list," had been disabled by aninfected hand and that Yarbrough was willing to use his own carfor the work.When this employee was again able to work, Yar-broughwas replaced by him.At about this time the respondent had reason to suspect that oneof its employees had given some information to an attorney whowas prosecuting a claim against it for the wrongful death of a manwho had been electrocuted on its powerlines.On February 18 or19 the respondent learned that Yarbrough had recently asked Ray,an employee, what attorney represented the plaintiff in the electrocu-tionmatter.A day or so later Yarbrough admitted toFergusonthat he had conferred with the attorney because he thought "thecompany had done him wrong, and he wanted to get even," but saidthat he was `-`sorry" he had dones0.112Ferguson testified that priortoFebruary 18 or 19 no opportunity to reengage Yarbrough hadarisen.Batjei stated that, because of the disloyalty manifested byYarbrough in offering information to the attorney, the respondentwas not disposed to rehire him, although it retained his name on alist of persons eligible for reemployment.Yarbrough's union activity, in so far as the record discloses, wasnot such as to render him especially conspicuous.His employmenthad been irregular and, while two men with less seniority wereretained on the ground crew at the time that Yarbrough was laid off,the respondent did not purport to observe a seniority system.Wedeem it credible that it was because of Yarbrough's offer of informa-tion to a party adverse in interest to the respondent that the re-spondent did not reinstate him.83We find that Yarbrough's union-membersliip and activities were not the cause of his lay-off- or ofthe respondent's failure- to reinstate him.R. S. Elderwas employed by the respondent from February 9,1928 to April 19, 1938.After working severalweeks as an oiler,he was assigned to maintenance work, in which capacity he remaineduntil his discharge. Initially he received 40 cents an hour, but"'At the hearing Yarbrough admitted that he had hoped to receive"a little money" forthe information which he had offered to communicate to the attorney.13 In so far as the record discloses,Coward--who is discussedinfra-wasthe only manhired after Yarbrough's lay-off to do work which Yarbrough was qualified to perform. WEST TEXAS UTILITIES COMPANY561before the end of 1928 he was placedon a monthlysalary of $115and in 1938 he was earning$150.84Elder joined the Union onOctober 5,1937, and was a member of its executive board.On September 20, 1937, Huss asked Elder whether he had heardthe talk about a union and said, "They sure will be in dutch with thecompany,there will be plenty of trouble, and if they get it there willbe a lot of faces missing around here."85On September 20 Hollo-well said to Elder,"Roland, I want you to know I appreciate theattitude you have taken in this trouble we are having ... I under-stand you are not for it,if I have been rightly informed"; and,when Elder replied that he had promised to join when he was shownthat it majority of the plant employees favored the Union,Hollo-well replied,"Well, you don'thave to join."On October 4 Huss,in handing Elder his check,said that it included it $10 raise, thathe wanted him to understand that the Union"did not have a damnthing to do with it,"that he did not appreciate the way Elder hadbeen talking around the plant, and that he thought that Elder was"undermining"him.When Elder expressed the hope that he wouldhe successful in organizing the Union and asked Huss how thatwould injure him, Huss responded that he had been working at theplant for a long time and that if there were a union he would haveto do some things that the men would not like.The respondent permitted its employees to take for personal usewaste gasoline which had served to clean machinery but did not per-mit them to take fl esh gasoline for such use. In January 1938, ac-cording to their testimony, Stanley se and R. E. Long,"' employeeshostile to the Union,observed Elder taking some gasoline which oneof them declared to be clean and unused.""Long made a written re-port of this to Huss.Moreover,Stanley,. Chief Engineer Huss, As-sistant Chief Engineer Thames, and Morgan Jett, anotheremployee,testified that they had observed similar occurrences fromApril 4 toApril 11.8984Employees at the San Angelo power station received an increase of $10 on October 4,1937, but the record does not reveal whether the other increases were individual orgeneral.I-, See also Huss' remark to Elder about Quinlan,supra.88 Seesupra.81 Long was subsequently active in the formation of the Committee.Seesnfra84Although Long claimed that he had never before seen a fellow employee takinggasoline for personal use, he said that this was the first time in his 17 years of emplo}wentwith the respondent that he had made an "affidavit"about a fellow employee^ Stanley asserted that he had seen Elder take gasoline on Apnl 4,6, 8, and10 , Hussand Jett that they had seen Elder do so on April 10 and 11,and Thanes that he hadwitnessed such an occurrence on April 10Elder admitted that about Februaiy 1938,after finishing sonie work at the low-lift pumphouse-towhich he had driven in his car-and because by using his car he had savedtime for the respondent, lie had poured into his car about i/2 gallon of gasoline whichremained from the supply he had taken with him in order to work on the pumps Sincethe pump house is situated about a mile from the power plant, it is clear that thisincident was not one of those referred to by Stanley, Long. Huss, Thames, or Jett 562DECISIONS OF NATIONAL LABOR . RELATIONS BOARDOn April 14 or 15, as we have found, the respondent conducted anelection among the employees at the San Angelo power plant for theostensible purpose of determining whether they wanted to be repre-sented by a union in their dealings with the respondent.A few min-utes after the balloting terminated Hollowell approached Elder andsaid, "Roland, I noticed several of you talking over there after thisballot was going on. I wonder if you were talking about this ballot?"When Elder replied affirmatively, Hollowell declared that such a con-versation might prevent the respondent from getting a true expres-sion of its employees' desires, adding, "Of course, you boys can dosome things we can't, the company couldn't do."This colloquy, affords a clear indication that in April the respondent was aware ofElder's continuing interest in the Union.On April 19 Huss summoned Elder to his office and told him thatitwas reported that he had been taking gasoline which belonged tothe respondent.Hollowell, who was present, told Elder that it wouldbe better to resign than to be discharged and that he would like tobe in a position to give Elder a reference in case he applied for ajob elsewhere.Elder, having requested time to consider what actionto take, returned after several hours and refused to resign, where-upon he was discharged.In relating these occurrences, Elder did not, upon direct examina-tion, clearly testify that he had at either conference on April 19 de-nied the charge made against-him, although subsequently, at the endof his cross-examination, he declared that he had.Huss and Hol-lowell testified that Elder made no denial to them.Moreover, Elderadmittedly did not ask for the source of the report.We are of theopinion that Elder was observed taking small quantities of gasoline.We believe, however, that this was not the cause of his discharge.The respondent's continually expressed opposition to the Unionconstitutes the background against which the evidence relating spe-cifically to Elder must be evaluated.From that evidence we-havefound that in September 1937 Huss and Hollowell made clear to.Elder the respondent's opposition to the Union and, sought to per-suade him not to participate in its activities. In October Huss at-tempted to discourage Elder from talking in favor of the Union toother employees.When the Union received its charter Elder be-came a member and at that time or later was elected to its executiveboard.In April Elder was still an officer of the Union and, wehave found, the respondent was aware of his continuing interestin that organization.Elder had been employed by the respondent for 10 years andhad received increases in pay.No complaint was made as to hiswork.The first information concerning his misconduct came frompersons with a strong antipathy for the Union.That the respond- WEST TEXAS UTILITIES COMPANY563ent did not accord to an employee of 10 years' standing a warningwhen it first obtained knowledge of his conduct but instead tookpains to obtain written proof that Elder was engaged in a minorpeculation, causes us to believe, despite denials by Huss and Hollo-well, that the respondent utilized Elder's misbehavior as a pretextfor discharging an active union employee.-We find that by dis-charging Elder the respondent discriminated against him in regardto his tenure of employment to discourage membership in the Unionand that it thereby interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in the Act.J. T. Joynerwas employed by the respondent "off and on" from1928 to October 1938. In the summer of 1937 he was working witha line crew; he was laid off in November because of lack of work butinDecember he was given a few days' work putting up Christmasstringers; and at the end of December 1937 he was employed towork with the meter gang, being told at that time by Guthrie thatthe work was temporary and might last a day, a week, or a year.The last employment was in connection with a special project ofremoving meters from locations inside customers' buildings to moreaccessible outside locations, for which project the respondent hadallotted limited funds.Joyner became a member of the Union on October 5, 1937, and wassubsequently active in it ; although he attended no meetings duringthe first 7 months of 1938, he subsequently went to them and wasamember at the time of the third hearing.We have previouslymade findings concerning anti-union statements made to Joyner byBatjer, the district manager, and Guthrie, the meter foreman, andconcerning the assurance which he gave them, upon their suggestion,that he had withdrawn from the Union.91On August 27, 1938, Batjer informed Joyner that since the fundsfor the meter project were exhausted, and that since an employeemimed Jones- was coming back-to San Angelo from Dalhart, the re-spondent would have to lay Joyner off more or less permanently. when,Jones returned.At that time Guthrie told Joyner that he would lethim know if any opportunities for employment arose following hislay-off.Following several unfulfilled predictions of Jones' arrival,he returned to-work with the meter gang in San Angelo in Octoberand Joyner was laid off.Jones, who was not a member of the Union, had worked for therespondent for 8 years. In 1935 he was transferred from San AngelotoDalhart to become chief meter man for District D. In April or90 SeeMatterof Titmns Optical CompanyandOpticalWorkers Union, Local No20682,9N L R.B 1026,1036;Marathon Rubber ProductsCo. andFrank Reindl,et a] ,10N. L R B 704,714; HearstConsolidated Publications,Inc.andBaltimoreNewspaperGuild,10 NL R. B 1299, 1314.91Supra,III,A, 1. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 1938, Batjer learned from Whitaker, the meter superintendent,that the Dalhart climate was injurious to the health of one of Jones'children and a decision was reached to bring Jones back to San Angeloabout the time that school would open.Whereas Joyner was qualifiedonly to install meters, Jones had the additional capacity to test andrepair them.°2Following Joyner's lay-off all outside meter work wasperformed by two members of the meter gang, Van Zandt and Good-win.Van Zandt had been in the respondent's employ for 15 or 20years and in the meter gang for 3 or 4; Goodwin had worked for therespondent prior to 1928 and since 1935 and had spent 2 years on themeter crew.The respondent.had no need for an additional "outside"meter man and Jones spent the major portion of his time repairingand testing meters.In November and December 1938, Wayne Coward, a non-union man,received 12 or more days' employment as an extra ground man in thedistribution department. It is not clear from the record whether hehad previously worked for the respondent in San Angelo or at anyother, place but, in any event, it appears that for several years he hadnot been in the respondent's employ. Joyner was qualified to do thework for which Coward was hired.The complaint alleges that the respondent discharged and refusedto reinstate Joyner because of his union membership and activities andbecause he testified during the first hearing in August 1938.°3 In De-cember 1937, however, when Joyner was hired, he was told that hewas being engaged for special work of uncertain duration.His em-ployment was not terminated until 2 months had elapsed from the daythat he originally testified in these proceedings.Significant, too, isthe fact that when Joyner was hired in December 1937, he was told thathe was being engaged for specialized work of a temporary nature.Jones, moreover, who returned to the meter gang at the same timethat Joyner was laid off, was required and able to do certain work forwhich Joyner was not qualified.Finally, while Joyner could haveperformed the work for which Coward was engaged, Coward washired to work ila the distribution department under the supervision ofFerguson rather than in the meter gang under Guthrie.Thus, al-though in August Guthrie had told Joyner that he would inform himfollowing his prospective lay-off if there was any work, the need fora man arose in a section distinct from Guthrie's.We find that by lay-ing off and by not reinstating Joyner the respondent has not discrimi-!-Flom Itecember 1987 to Tune 1938 the repairing and testing of meters was done bythe "peilodic testing ci ew,"which was operating in the San Angelo district during thosemonths; from .June until Jones'arrival this work was performed by Guthrie' , Jovuei's testimony related to several anti-onion statements made to him by Batjer;nodGuthrie, to Batter's suggestion that it would be helpful to Joynerin hisattempt to:setwoi k if lie would give the respondent a iN ritten statement that he had withdrawn fromthe Union , and toGuthiie s request for information about the place where union meetingswide held WEST TEXAS UTILITIES COMPANY--565nated in regard to his hire or tenure of employment to discourage,membership and activity in a labor organization or because he hadgiven testimony under the Act.C. The Committee aiul the Utilities Workers Protective AssociationWe have hereinabove found that, from the time that the respondent'semployees began to evince inin the Union, vigorous repressive,measures were taken to, prevent them from belonging to that organi-zation.Managerial and supervisory employees exercised surveillanceover union activities.They disparaged the Union, advised workersnot to.belong to it, and threatened them with discharge if they becamemembers-threats which were not idle, for in pursuance of them Willsand Quinlan were transferred and subsequently they, as well as Elder,were discharged .94The inevitable effect of the respondent's persistent and open opposi-tion to the Union w-as to deprive its employees of the right to select anoutside labor organization, and more particularly the Union, as a col-lective bargaining agency, and to restrict, their choice-if they cared ,to. organize-to -some other form of collective representation.°'More-over, in October 1937, through an article in the house organ, "Electric-Tunes," the' respondent substantially suggested that its' employees form' ,an unaffiliated union. In that article, while giving employee's` an in-complete statement of facts concerning the Act,96 the respondentpointed out that they could organize a shop committee or plant-limitedunion "in opposition to outside dues-collecting unions." 97It was in this setting that the Committee was formed in July 1938,a week or 10 days before the opening of the first hearing iii this pro-ceeding.98About July 13, a group of non-union employees at the SanAngelo power plant and water works,99 including Clemon Scott, a shiftengineer and supervisory employee,100 and R. H. Stanley, the switch-°;The respondent's other anti-union activities are set forth in our findings in Section A,supra.,,^.°5 SeeHatter of The Falk CorporationandAmalgamated Association of Iron, Steel andTin Workers of North America, Lodge 1518,6 N. L R B 654, enf'd, NL R. B v- TalkCorporation,308 U S. 453, 60 S. Ct. 307-90 Seesupra=B7Although this advice was published 9 months before the Committee was foinied ashereinafter discussed, we cannot assume that it failed to have its obviously intended effectespecially since Stanley, one of the leading fignies in organizing the Committee, testifiedthat as early as November 1937, when lie was transferred to San Angelo, and "tormonths" prior to July 1938, non-union employees had been talking about banding togetherin some way to protect their jobsD8About the time that the Committee was organised, a union membei at the powciplant stated that, after the beaming, "things would be quite it lot different" and that itwas the Union's rule for everybody on the job to either get in or get out"b°The respondent on ns and operates the San Angelo water-supply systemThe ww ateiworks are situated 300 or 400 yards from the po«ei station100 Schioedei, the iespondcnt's vice president and general superintendent, testified thatthe duties of a shift engineer are laigcly snpcivisory and that he is the toieman on his,shiftThee are at the San Angelo power plant 21 employees, exclusive of the chief engi=neei, the assistant chief engineer, 3 shift engineets, the plant clerk-chemist,'the main-283033-41-vol. 22-37 566DECISIONSOF NATIONALLABOR RELATIONS BOARDboard operator who had replaced Wills,l01 held informal discussionsand selected six or seven of their number to consult James P. Farrell,an attorney who had been suggested by Stanley, concerning steps whichthey might take to make known their desire not to be represented bytheUnion.Farrell recommended that the Committee be formed tointervene in this case and, with the men's aid, drafted for circulationamong the employees a petition containing an authorization for theCommittee to act as a collective bargaining agency.102Among theseven employees who were selected-without any formal election ormeeting-to serve on the Committee were Scott and-Stanley, and they,moreover, were active with others in the solicitation of signatures tothe petition 103Scott also kept some or all of the financial records ofthe organization.On July 20 Stanley made a trip to McCamey 101where he received the aid of Foreman J. M. Poe and utilized the com-pany's long-distance telephone system 105 in calling a meeting of em-ployees at which the Committee was explained and a copy of thepetition circulated.On August 4, at a meeting of employees attended by 34 personswho had signed the petition,106 H. S. Guthrie, a foreman'107 wastenance and repair gang,the nightwatch inan,and it yardmanPiesumably,therefore, eachshift engineer supervises at least 7 employees101 Seesupra102The petition not only contains this authorization but recites the benefits accorded toemployees by the respondent;declaresthat theUnion has made misleading statements andthat the respondent's employees do not want to be associated with it ; and cites the signa-tures on the petition,as well as the results of the election conducted by the.,respondent -in,April,as proof that the union members constitute it minority of the respondent's employeesinDistrictsH and K.103 Some solicitation of signatures was carried on by employees on company property dur-ing working hours.While Chief Engineer Huss was nearby Shift Engineer Scott askedw A. Camfield to sign the petition;moreover,one of the persons solicited on companytime and property was Ray,a foreman who belonged to the Union. Other than this, how-ever,there is no evidence that solicitation on company time and property was observedby supervisory employees.104This trip was not made on company time105Hollowell,the production superintendent,testified that the telephone system "is notsupposed to be used,except for the conduct of business"It does not appear,however,-thatany supervisory employee observed Stanley's use of the telephone.10Included among the 90 persons whose names appear on the petition are Scott andIt. A McMillan,shift engineers whom we have found to be supervisory employees,; andJ.M. Poe and H S. Guthrie,both of whom'are foremen.Moreover,three'ldcal,managerssigned the petition:N. It. Kennedy of Eldorado,where the,respondent also employsitcashier and a laborer-yardman ; TomOnstott ofSterlingCity,where there is a cashierand a janitor-laborer , and W. R Parsons,of Sonora,where a cashier,a linenan-service-man, and a janitor-yardman are employed.DistrictManager Batjer testified that localmanagers"do the meter reading, account for the collections,make weekly or monthlyreports,..handle everything connected with the company's business at their locations,which does not involve a question of policy ..."-and, subject to the advice of the districtdistribution superintendent,supervise the distribution line employees in their areasSinceit is apparent from this testimony that the local managers are in charge of their localoffices,we find that they are supervisory employees107Batier testified that Guthrie is it foremanIlemakes recommendations with respectto hiring and discharging employees,which Batjer follows in so far as possible;it is-hisduty,moreover,to report inefficiency or insubordination on the part of`the three menwho work under his supervision regularly except for several days a month when two ofthem are "detached" to do meter readingN WEST TEXAS UTILITIESCOMPANY567elected to preside.Five union members came to the meeting and werepermitted to present arguments in favor of their organization.A. S.Ray,1011 one of the union members, asked leave to bring Wimberly,international representative of the Union, to address the meeting, butStanley opposed Ray's request on the ground that Wimberly had beeninstrumental in bringing a charge against the respondent and for the.further reason, which was also voiced by Guthrie, that Wimberly was;an "outsider."Thereupon Guthrie called for persons in favor of-allowingWimberly to talk, but no one responded.When someonesuggested that a constitution and bylaws committee be appointed,Guthrie nominated Stanley as chairman and four other persons asmembers and the meeting confirmed the nominees without dissentingvote.In the latter part of August, Stanley was elected president andGuthrie vice president of the Committee.On October 11, 1938, fol-lowing a number of meetings held to consider a draft prepared by-Stanley's subcommittee, the organization adopted a constitution andthereby became the Association.Officers of the Committee continuedto serve as officers of its successor, but they were supplemented by anelected executive board of five members, one of whom was Scott_Stanley testified in December 1938 that meetings of the Associationhad been held at San Angelo and that a local had been established atMcCamey.109However, due to the pendency of these proceedings, noeffort was made to bargain collectively with the respondent.We, pass to a review and evaluation of the respondent's conducthereinabove,described.In the first place, the resporiderlt.by:its. out-spoken and persistent hostility to the Union effectively denied theemployees the right to representation by an outside union, and inducedand encouraged employee opposition to an organization of that type.Secondly, at a time when the Union had thus been proscribed, the'respondent indicated to its employees through its house organ, "Elec-tric Times," that they were free to form an inside union.Thirdly,the respondent,-through a number of supervisory employees-tookpart in the formation and administration of the Committee and itssuccessor, the Association.As we have seen, Scott participated in theinitial July discussions which led ' to designation of a committee toconsult Farrell; became a member of the Committee; signed and'solicited signatures to the petition; kept the Committee's financialrecords; and subsequently was elected to the Association's executiveboard.Guthrie signed the petition ; presided at the meeting of August108Ray is a foremanCfsupra,footnote 32109 Although employees in District G. as well as in Districts H and K, are eligible tojoin the Association, the record does not disclose that any effort has been made to solicittheir membership. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD4; in that capacity appointed a. subcommittee to draft a constitution,and, moreover, voiced opposition to permitting Wimberly to speak;and later became vice president of the Association. Poe helped assem-ble employees for the meeting at McCamey, and, furthermore, signedthe petition, as did E. A. McMillan, a shift engineer"' at the SanAngelo plant, and three local managers."We find that the respondent, through its opposition-on the onehand-to an outside union and its approval-on the other hand-ofan inside organization, created a favorable situation for the forma-tion of the Committee and that it thereby interfered with and lentaid to the establishment of that organization.Similarly, through theparticipation of supervisory employees in the activities of the Com-mittee and the Association, the respondent dominated, interfered with,and supported the inside organization.The latter fact is broughtinto sharp relief by the respondent's conduct when employees of simi-lar status joined or displayed sympathy for the Union. In that con-nection we have seen that Transmission Superintendent Longley toldA. S. Ray, a foreman with duties comparable to Poe's, that if he owneda business, he would discharge an employee who- joined a union.Similarly both Hollowell and Huss made it clear to C. J. Williams,a shift engineer'112 that they did not approve of his attitude towardthe Union and Huss baldly told him, "If it ain't stopped, I am goingto fire every damn man in here . . ."The respondent and the Association contend that the respondent isnot responsible for the activity of Scott and Guthrie in relation to theCommittee and the Association.111 In support of this contention itis argued, first, that Guthrie and Scott are themselves working em-ployees; second, that their supervisory authority, if any, extends to alimited group of employees; third, that they are not only eligible formembership in the Union but also entitled to act in their own behalfin the formation of a labor organization; and finally, that the desig-nation of Guthrie to preside at the meeting of August 4 and of Scottand Guthrie to serve as officers of the Committee and the Associationwas, in so far as the record discloses, the free choice of the members110 Seesupra,footnote 100111 It is clear that the respondent knew of the participation of supervisory employeesin the activities of the CommitteeIn the first place, on July 25 the seven members of theCommittee,including Scott,filed a motion to intervene in this proceedingOn July 30,moreover, the Committee introduced as an exhibit, the petition previously referred to. whichbore the signatures of Scott,Guthrie,McMillan,Poe, and the three local managersCfsupra,footnote 106112Williams had the same supervisory status as Scott and Guthrie who were participantsin the Association113McMillan, Poe, and the local managers were not mentioned in the Proposed Findings,but we assume that both the respondent and the Association would have raised analogousexceptions to our pi esept findings concerning them.Consequently the discussion in the textis intended to apply not only to Scott and Guthrie but to McMillan, Poe, and the localmanagers as well. WEST TEXAS UTILITIES COMPANY569of those organizations.These facts, however, do not relieve the re-spondent of accountability for the acts of Scott and Guthrie."'In the first place, as we have found, Scott and Guthrie are super-visory employees.That they are themselves engaged in actual pro-duction and distribution work is in no way inconsistent with theirexercising supervisory authority.Secondly, the fact that their au-thority relates only to a limited group of employees is not controlling.With respect to his subordinates, a foreman constitutes the voice ofthe employer.The impact of his conduct is not restricted, however,to the employees actually under his charge, for in the eyes of othersas well, his actions are those of the management.We turn to the third point raised by the exceptions-namely, theeligibility of Scott and Guthrie for membership in the Union andtheir right to participate in the formation of a labor organizationon their own behalf. 'Initially it should be pointed out that we do nothave to pass on the effect which these factors might have had on therespondent's accountability for the conduct of its supervisory em-ployees if it had maintained a neutral and impartial attitude towardrival labor organizations.That situation is not present here becausethe respondent, through its managerial and supervisory employees,was active and outspoken in its opposition to the Union and had ex-plicitly reprimanded two foremen, Williams and Ray, for their ap-parent sympathy with that organization.Under these circumstancesthe factors to which the respondent adverts are not determinative ofthe issue of its responsibility for the conduct of its supervisory em--ployees.The contrast in the respondent's attitude toward the rivallabor organizations makes plain to us, as it necessarily must have toits employees, that the respondent approved, of and consented to the114 SeeInternational Association of Machinists, Tool and Die Makers Lodge No. 35,affiliated with the International Association of Machinists, et at v N L R B ,110 F.(2d) 29 (C A , D C ), enf'gMatter of The Se) rick CorporationandInternational Union,United Automobile Il7orhers of America,Local No. 459, 8 N L R. B 621, where the courtsaidItmay be permissible for an employer merely to express a preference betweentwo unions otherwise contending freely for position as bargaining representative,although this has-obvious dangers and limitations and the final authority has notso heldBut he cannot go further and lend a hand, openly or covertly, to oneof tie contestantsThe basic policy of the Act is "hands off" so far as he isconcei tiedThe statute, we think purposely, does not define the particular methodsor agents by vihich the employer may inteimeddle unlawfullyHad it done so,easy escape would have been opened from the Act's provisions.Nothing in it re-qunes that such representation be limited to officials having any particular kindor degree of authority, such as "hiring and firing," "disciplinai y power" or even"supervisory capacity "These elidences of authority make more plain the connec-tion of the actor with the employer, but their absence does not pieclude the existenceof such a connectionwhat is requited is that substantial evidence show that theactor, whatever his official position, is acting in fact on behalf of the employer, notfor himself or others only and that, by whatever methods or means, the employerbrings pressure to bear upon his employees which deprives them of free andindependent choice ,570DECISIONSOF NATIONALLABOR RELATIONS BOARDactivity of its supervisory employees in the Committee and theAssociation.115We must likewise reject the final argument referred to above,because from the foregoing we conclude that Scott and Guthrie--inparticipating in the activities of the Committee and the Association-acted as agents of the respondent.Consequently it is immaterialwhether or not they were designated as temporary and permanent'officers of those organizations by means not in themselves improper.-'We conclude that, under the facts of this case, Scott, McMillan,Guthrie, Poe, and the local managers were acting in behalf of the re-spondent in the formation and administration of the Committee andtheAssociation and that the respondent is responsible for theiractivity.117Upon the basis of the foregoing we find that the respondent domi-nated and interfered with the formation and administration of the-Committee and of the Association and contributed support to them,and that it thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with. its operations described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic,and colhinerce among the several States and' tend to lead-to labor, dis-putes burdening and obstructing commerce aiid the free ' fldw-''ofcommerce.115 SeeMatter of Humble Oil&Refining CompanyandOilWorkers International Union,Locals Nos333and 316,16 N L. R B. 112IID CfN L R Bv Brown Papci Mill Company.Inc,108 F (2d) 867 (C C A 5 decidedJanuary 17,1940),enf'gMatter of Brown Paper Mill Company,Inc, Monroe,LouisianaandInternational Brotherhood of Paper Makers, affiliated with the American Federationof Labor,et al,12 N. L R B 60,N L R B V Newport News Shipbuilding&Dry DockCompany,308 U S 241, 60 S Ct 208, enf'gMatter of Newport News Shipbuilding andDry Dock CompanyandIndustrialUnion ofMarine and Shipbuilding Workers of America,8 N L R B 866117 SeeSwift & Company v N L R. B,106 F (2d) 87 (C C A 10), rehearing denied,106 F(2d) 94(C C A 10),enf'g as mod.Matter of Swift & Company,a CorporationandAmalgamated Meat Cutters and Butcher Workmen of North America,Local No.6111et at.,7NL R B 269;InternationalAssociationofMachinists,Tool and Die MakersLodge No 35, affiliated with the International Association of Machinists,et at V N. LR B , 110 F(2d) 29(CA, D C ,decided Novembei 20, 1939),enf gMatter of The Seri ickCorporationandInternational Union,United Automobile Workers of America,Local No4459,8 N L R B 621Cf alsoMatter of Ward Baking CompanyandCommittee for Industrial Organization,8 N L R B 558, 565;Matter of Tennessee Copper Companyand AF of L FederalUnion No 21164,8 N. LR B 575,578;Matter of West Oregon Lumber CompanyandSawmillWorkers Local Union No. 3, International Woodworkers of America,20 N. L.R B 1 WEST TEXAS UTILITIES COMPANYV. THE REMEDY571We have found that the respondent has engaged in certain unfairlabor practices.It is essential, in order to effectuate the policies ofthe Act, that the respondent be ordered to cease and desist from thoseactivities and practices, and to take certain affirmative action moreparticularly described below.Having found that Wills, Quinlan, and Elder were discharged,because of their membership and activity in the Union, we shallorder the respondent to reinstate them to the positions which theyformerly held.""Since,moreover, we have found that Wills wastransferred from his post as switchboard operator to a less desirableposition in the repair and maintenance gang, that Quinlan was trans-ferred from San Angelo to McCamey, and that these transfers weremotivated by a desire to frustrate organizational activity of the Union,we shall direct that Wills and Quinlan, when rehired, bereinstated tothe positions held by them before their transfer.We shall order therespondent, furthermore, to make whole Wills, Quinlan, and Elderfor any loss of pay each of them may have suffered by reason of hisdischarge by payment to each of them of a sum of money equal to theamount which he normally would have earned as wages from the"'As the result of the injury which he assertedly sustained on December 7, 1937,wills,on January 17, 1938, filed a claim for compensation with the Texas Industrial AccidentBoard.Since physicians had not yet determined the nature of wills' indisposition, wills'attorney,as a matter of precaution,pleaded total and permanent disability.On April27, 1938, after the Industrial Accident Board had ruled against wills' claim,he fileda petition in the District Court of Tom Green County,appealing from that-ruling andreiterating the allegation as to his total and permanentdisability.The action waslater removed to the Federal Court and ultimately was settled by payment to wills of $400by the respondent's insurance carrierIn testifying at the first hearing in this proceeding,wills stated that the allegations in his compensation claim were true, that he had beentotally and permanently disabled,and that at the time oftestifyinglie still was so disabledwhen wills was iecalled to the stand several days later lie testified that he had conferredwith his physician and had been informed that lie was able, and that he considered himselfable,to perform the duties of switchboard operator.Wills,at the time of the thirdhearing,had filed against the respondent an action for slander asking damages of $25,000,and another action for damages of$2,200The action for slander was based on the follow-ing alleged statement by 1-lass conceiving Wills- "There is nothingwilingwith him;lie is just trying to put the big britches on the Company "The subject mattes of theothersuit is not disclosedby the recordThe respondent contends that,because wills claimed in his compensation action to ha'ebeen totally and permanently disabled, neither should lie be heaid to seek reinstatementnor, because of the suits which lie has filed against the respondent since his discharge,should the respondent be compelled to reinstate himwe are unwilling to apply a technical rule of estoppel,because it is not unreasonablethat before the nature of his mjmy becomes known,a plaintiff in it workmens compensa-tion action,in order fully to protect himself and his rights,should assert the broadestpossible claimwhile it is concenable that under ordinary circumstances the respondentwould refuse to continue the employment of a woiker who had brought three legal actionsagainst it,we ale of the opinion that,since the respondent violated the provisions of theAct in discharging wills,the purposes of the Act will best be effectuated if wills is rein-statedThe fact that wills is a party adverse to the respondent in two pending actions atlaw is not a serious obstacle to the peifoimance of his duties in the respondents employ. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the termination of--his employment to the date of reinstate-ment, less his net earnings 119 during that period.120We have found that the respondent dominated and interfered withthe formation and administration of the Committee and of the Asso-ciation and contributed support to them.The continued existenceof the Association constitutes a continuing obstacle to the free exerciseby its employees of their right to self-organization and to bargaincollectively through representatives of their own choosing. In order.tomake the cease and desist portion of our order effective and toremove this obstacle to the exercise of rights guaranteed by the Act,we will order the respondent not to recognize the Committee or theAssociation as collective bargaining representative of its employees.We shall, moreover, direct the respondent to post notices in con-spicuous places throughout its system stating that it will cease and,desist from its unfair labor practices and that it will take the afrma-.tive action required by our Order; and to notify the Regional Directorwithin ten (10) days of the steps which it has taken to comply withour Order.VI. THEQUESTION CONCERNING REPRESENTATIONOn April 11, 1938, the Union attempted to open collective bargaining-negotiations with the respondent, claiming that certain employees inDistrictsH and K constituted an appropriate unit for the purposesof collective bargaining and that it represented a majority of theemployees in the unit. Schroeder, vice president and general superin-tendent of the respondent, stated that he "did not believe" that theUnion represented a majority.Although the Union suggested thatan election be conducted by a "government official" to determinewhether it had a majority, Schroeder rejected this plan for resolvingthe question and informed the Union that the respondent "would notenter into-any agreement" with the Union for the unit claimed to be"'BY "net earnings" is meant earnings less expenses,such as for teanspoitation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the unlawfultermination of his employment and the consequent necessity of his seeking employmentelsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmillworkeis Union,Local2590, S N. L R B440.Monies received for work performed upon Federal,State,county,municipal,or otherwork-relief projects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employee,and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal,State, county,municipal,or othergovernment or governments which supplied the funds for said work-relief projects120As we have previously noted,sups a,footnote 118,wills testified on July 27,1938, thathe had been unable to work since the date of his claimed injury,December 7, 1937.OnAugust 3, 1938,he resumed the stand to testify,that lie had consulted his physician, thathe had been pronounced fit to work as a switchboard operator,and that he was willing todo sowe shall accordingly order that wills be reimbursed for his loss of pay for aperiod commencing August 4,1938,rather than the date of his discharge WEST TEXAS UTILITIES COMPANY573appropriate, or for "any other division of the company." Schroederdeclared,moreover, "that he would not meet with a group of hisemployees for the purpose of negotiating an agreement until orderedto do so by the . . . Board."We find that a question has arisen con-cerning representation of the employees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondent,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNITIn its amended petition the Union claims that the appropriate unitcomprises "all persons . . . engaged in the generation, transmissionand distribution of electric energy and power and in the installa-tion and servicing of the electrical equipment and appliances in.. . Districts H and K . . ." The Association takes a similar posi-tion, except that it desires the inclusion in the unit, while the Uniondesires the exclusion, of meter readers and of certain hourly paidmaintenance and repair men.121The respondent, in its answer tothe amended petition, maintains that the unit should be coextensivewith its entire system or, alternatively, with the entire system exclu-sive of District D, which is geographically separated from all the-others.The respondent has never -nlet with any committee representinga,group of its employees concerning wages, hours, or working condi-tions; has never had a contract with a labor organization; and hashandled all matters of employment by dealing with individual em-ployees.No labor organization other than the Union and the Asso-ciation has attempted. to organize the respondent's employees.FromWimberly's activity in Quanah 122 in November 1937, which the re-spondent assiduously sought to discourage, and from the testimony,of Ingram and Wimberly, it appears that the Union desires ultimatelyto organize all the respondent's employees who are eligible for mem-bership in it.Under the circumstances, and especially in view ofthe obstacles which the respondent has interposed to self-organiza-22i Since we have found the Association to be company dominated,we give no considera-tion to its contention concerning the unitThe maintenance and repair men are discussedinfra122Quanah,which is approximately 200 miles from San Angelo,is in District E 574DECISIONSOF NATIONALLABOR RELATIONS BOARDLion of its employees, we are of the opinion that the employees inDistricts H and K should not be compelled to await complete organi-zation of the respondent's system before being afforded the fullenjoyment of the rights guaranteed in the Act.123We find that abargaining unit limited to Districts H and K is appropriate.Wepass to a consideration of whether or not certain individuals andgroups of individuals should be included within that unit.M. D. Nunnally, Jr. and W. A. Mosley divide their time equallybetween installation and delivery of appliances while L. V. W. Pied-ford is engaged in the repair of appliances and delivery of merchan-dise.Ingram testified that the Union had not "undertaken to repre-sent ... delivery men." Since these men are partially engaged intasks requiring that they be qualified to do electrical work, they shouldbe included in the unit.At the San Angelo plant there are 20-odd men who spend part orall of their time in maintenance and repair work.Of these approxi-mately a dozen 124 constitute the maintenance and repair gang and areengaged exclusively in work of that nature.They are paid on anhourly basis and do not have continuous employment, whereas theothers receive monthly salaries and are regularly employed .125Theaverage wage of the gang members is 40 cents an hour, which is con-siderably less than the compensation of the employees engaged whollyor partiallyin maintenanceand repair work, the lowest paid of whomreceives$90 andthe remainder from $120 to $155 per month.126Whileseveral of the gang members may be skilled workmen'127 none need bean electrician 128 and few, if any, are qualified for operating positionsat the station.The salaried men, on the other hand, are required to129 SeeMatterof The WesternUnionTelegraphCompany,IncandThe Commercial Teleg-raphers'Union,11N.L.R.B 1154;MatterofR.C.A. Communications,Inc.andAmerican Radio Telegraphists'Association,2 N L R.B. 1109124At the time of thehearing this gang consisted of 13 menFrom a stipulation intro-duced intothe recordsubsequent to the hearing it appears that one of these men is nowemployed as an assistant engineer and another as assistant engineer and fireman125 In many instances vacancies in salaried positions are filled by promotion of an hourlypaid worker from the maintenanceand repair gang126Employees work 8 hoursa day, 6 days a week121Hollowell,the production manager, testified that a majority of the maintenance andrepair men,includingbothsalariedand hourlypaid workers,werecommon laborers.Atthe time he testified,the salaried and hourlymen togethernumbered21, ofwhom 11 wouldconstitute a majority.Since all butone of thesalariedmen receive compensation con-siderably in excessof that earned by the hourly men, we infer thatthey are not commonlaborers.Consequently the "majority" referred to by Hollowell,which consists of atleast 11 common laborers,must be composed principallyof hourly menThisconclusionis corroborated by Brewer's testimony that all but one ofthe men in the maintenance andrepair gang ate commonlaborersIn the lightofHollowell'sand Brewer's testimonyit isapparent thatHuss, in statingthatskilledmenwere required for a "majority" orfor "some" of themaintenance and repair work, had reference to tasksperformed by thesalaried aswell as by the hourly menThat thisis theimport of Huss'testimony isfurther borne out by the fact that attorneysand witnesses alike used the phrase "main-tenance and repair" to refer notonlyto the gang of hourly workers but also to the entiregroup of both salaried and hourlyworkers.128The plant maintenanceelectrician is a salaried employee WEST TEXASUTILITIESCOMPANY575have sufficient skill to enable them to work at operating posts and atleast half of them spend a substantial portion of their time at suchposts.The Union contends that the hourly paid maintenance and repairmen should be excluded from the unit.129While the Association takesa contrary position, we have found that organization to be companydominated.The Union is, therefore, the only bona fide labor organi-zation which has been chosen by employees of the respondent as acollective bargaining agency.130The distinctions which exist betweenthe salaried and hourly maintenance and repair workers sufficientlydifferentiate them to warrant the exclusion of the latter from the unit,upon the request of the single bona fide labor organization involved.We find, accordingly, that the hourly maintenance and repair workersshould not be included in the unit.The respondent contends that clerical and sales employees shouldbe included in the Unit.The Union, however, does not admit suchpersons to membership and we shall, therefore, exclude them.Similarly the respondentmaintainsthat the unit should comprisesupervisory employees.While at least two such employeesare mem-bers of the Union, that organization did not at the hearing expresslyindicate that it desired supervisory employees included in the unitand consequently in our Proposed Findings we declared that theywould be excluded. Since the Union took no exception to the Pro-posed Findings in this respect, we infer that it does not want super-visory employees to be included within the unit.Under these cir-cumstances we shall follow our customary practice and exclude super-visory employees from theunit.lalThere is no dispute between the parties other than those which wehave discussed.Since the Union has not undertaken to representjanitors, night watchmen, yard clean-up men, chemists,full-timemeter readers '112 or deliverymen, and sinceno contention is made byany of the parties that employees in these classifications should beincluded in the unit, we shall exclude them from it.129Althoughone union memberworked onthe,maintenance and repair gang at thetime thatlie joined—he had become a salaried worker about 4 months prior to the firsthearing.'30 SeeMatter of Nekoosa-Edwards Paper CompanyandInternational Brotherhood ofPaper Makers,Local No 59, 11 N L R. B. 447iii SeeMatter of Vaal-BallouPress,Inc.andBinghamtonPrintingPressmen's andAssistants'Union,No 57, 1 P. P and A U., of Binghamton, N. Y, et al,15 N. L. It. B.378;Matterof Union Envelope CompanyandEnvelope Workers UnionNo 893,et al,10N L R B 1147The recorddisclosesthat all local managersin Districts I3 and K are in charge of oneormore subordinate employees and we find, consequently, that they are supervisoryemployees.Cfsupra,footnote 106.We have previously found, moreover, that shiftengineers are supervisory employeesSeesupra,footnote 100182 Severalemployeesspend paitof their timereading meters but are also occupied withrepairing,installing,and testing meters.Since thesemen must have greater technicalqualificationsthanare requiredof meter readers, we shall includethem in the unit. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that employees of the respondent in Districts H and Kengaged in the generation,transmission,and distribution of electricalenergy and power, and in the installation and servicing of electricalequipment and appliances,excluding supervisory employees,clericalemployees,sales employees,full-time meter readers,chemists,hourlypaidmaintenance and repair workers at the San Angelo powerplant, night watchmen,janitors, yard clean-up men,and delivery men,but including employees at least partially engaged in the repair orinstallation of electric meters or appliances,constitute a unit appro-priate for the purposes of collective bargaining,and that this unitwill insure to employees of the respondent the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.IX.THE DETERMINATION OF REPRESENTATIVESThe Unionmade no effort at the hearingto introduceformal proofthat it representedamajority of the employees in the appropriateunit, but requested that an electionbe held to determinethe questionconcerning representation.We shallorder the Regional Director tohold an election by secret ballot to determine whether or not em-ployees of the respondentin the appropriate unit desire to be rep-resentedby the Unionfor the purposes of collective bargaining.133.Since the respondenthas, by engagingin various unfair labor prac-tices, interferedwiththe exercise by its employees of the rights guar-anteed themby the Act,we shall not now set the date for the election.We shallhold the election,however, upon receipt of information fromthe Regional Director that the circumstances permit a free choice ofrepresentatives unaffectedby the respondent's unlawful acts.Upon the basis of the foregoingfindings of fact and upon the entirerecord inthe case, theBoard makes the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, affiliated withtheAmerican Federation of Labor, the Committee, and UtilitiesWorkers Protective Association are labor organizations, within themeaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the condition andtenure of employment of W. H. Wills and Volney R. Quinlan, and bydiscriminating in regard to the tenure of employment of R. S. Elder,181we make no provision for inclusion on the ballot of the Association since we havefound that the respondent dominated and interfered with and contributed support to itin its formation and administration. NEST TEXAS UTILITIES COMPANY577to discourage membership in the Union, has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8 (3) ofthe Act.3.The respondent, by dominating and interfering with the forma-tion and administration of Utilities Workers Protective Associationand its predecessor, the Committee, and by contributing support tothem, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (2), of the Act.4.The respondent, by interfering with, restraining, and coercing its,employees in the exercise of the rights guaranteed in Section 7 of theAt, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.7.The following employees of the respondent constitute a unitappropriate for the purposes of collective bargaining : employees inDistrictsH and K engaged in the generation, transmission, and dis-tribution of electrical energy and power and in the installation andservicing of electrical equipment and appliances, excluding supervisoryemployees, clerical employees, sales employees, full-time meter readers,chemists, hourly paid maintenance and repair men at the San Angelopower plant, night watchmen, janitors, yard clean-up men, and de-livery men, but including employees at least partially engaged in therepair or installation of electric meters or appliances.8.The respondent by discharging or laying off G. L. Yarbrough andJ. T. Joyner has not engaged in any unfair labor practice, within themeaning of Section 8 (1) or (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oforders that the respondent, West Texas Utilities Company, itsofficers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers or any other labor organization by discharging,transferring, or refusing to reinstate any of its employees because ofmembership in such organization, or by discriminating in any othermanner in regard to their hire and tenure of employment or any 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDterm or condition of employment because of membership in saidUnion or in any other labor organization;(b)Dominating or interfering with the formation and administra-tion of theUtilitiesWorkers Protective Association,the Committee,or any otherlabor organization of its employees,or from contribut-ing supportto the UtilitiesWorkers Protective Association, the-Committee,or any other labor organization of its employees;^c) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purposes of collective bargaining or,othermutual aid or protection,as guaranteed in Section 7 of theAct.2.Take thefollowing affirmative action,which the Board findswill effectuate the policies of the Act :(a)Refuse to recognize the Utilities Workers Protective Associa-tion or the Committee as the representative of any of its employees-for the purpose of dealing with the respondent concerning griev-ances,labor disputes,wages, rates of pay, hours of employment, orother conditions of work;(b)Offer to W. H.Wills,VolneyR. Quinlan,and R.S.Elderimmediate and full reinstatement to the positions held by each ofthem prior to December 5, 1937,November 22,1937, and April 19,1938, respectively,without prejudice to their seniority or other rightsand privileges;(c)Make wholeVolneyR. Quinlan and R.S.Elder for any lossof pay each of them has suffered by reason of his.discharge,by pay-ment to him of a sum of money equal to that which he normallywould have earned as wages during the period from the date of hisdischargeto the date of such offer of reinstatement,less his netearnings during that period; and make whole W. H. Wills for anyloss of pay he has suffered by reason of his discharge by paymentto him of a sum of money equalto that whichhe normally wouldhave earned as wages from August 4,1938, to the date of such offerof reinstatement,less his net earnings during that period ; deducting,however,from the amount otherwise due to each of these personsmonies earned by him during the designated period for work per-formed upon Federal,State, county,municipal,or other work-reliefprojects, andpay overthe- amount so deducted to the appropriatefiscalagency oftheFederal,State, county,municipal,or othergovernmentor governmentswhichsupplied the funds for thosework-relief projects;(d)Post immediately in conspicuous places throughout its system,and maintain for a period of at least sixty(60) consecutive days, notices WEST TEXAS UTILITIES COMPANY579to its employees stating that the respondent will cease and desist asprovided in 1 (a), (b), and (c), and will take the affirmative actiondescribed in 2 (a), (b), and (c) of this Order, and that the respondent'semployees are free to become or remain members of InternationalBrotherhood of Electrical Workers and that the respondent will notdiscriminate against any employee because of membership or activityin that organization ;(e)Notify the Regional Director in writing within ten (T0) daysfrom the date of this Order what steps the respondent has taken tocomply therewith.IT IS FURTHERORDEREDthat the complaint be, andit hereby is,dis-missed in so far as it alleges that G. L. Yarbrough was dischargedbecause of his membership and activities in the Union and that J. T.Joyner was discharged because of his membership and activities in theUnion and because lie gave testimony under the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the respondent,West Texas Utilities Company, San Angelo,Texas, an election by secret ballot shall be conducted at such time asthe Board shall hereafter direct under the supervision of the RegionalDirector, acting in this matter as agent for the Board, and subject toArticle III, Section 9, of said Rules and Regulations, among the re-spondent's employees in Districts H and K engaged in the generation,transmission, and distribution of electrical energy and power andin the installation and servicing of electrical equipment and appliances,excluding supervisory employees, clerical employees, sales employees,full-time meter readers, chemists, hourly paid maintenance and repairworkers at the San Angelo power plant, night watchmen, janitors,yard clean-up men, and delivery men, but including employees at leastpartially engaged in the repair or installation of electric meters orappliances, who shall be employed by the respondent during a pay-rollperiod hereafter to be designated by us to determine whether or notthey desire to be represented by Local 898, International Brother-hood of Electrical Workers, affiliated with the American Federationof Labor, for the purposes of collective bargaining.